Exhibit 10.1
Execution Copy
AGREEMENT AND PLAN OF MERGER
Dated as of August 10, 2008
Among
JDA SOFTWARE GROUP, INC.,
ICEBERG ACQUISITION CORP.
And
I2 TECHNOLOGIES, INC.

 



--------------------------------------------------------------------------------



 



Execution Copy
TABLE OF CONTENTS

              Page
ARTICLE I. THE MERGER
    1  
 
       
Section 1.1 The Merger
    1  
Section 1.2 Closing
    1  
Section 1.3 Effective Time
    2  
Section 1.4 Effects of the Merger
    2  
Section 1.5 Certificate of Incorporation and Bylaws of the Surviving Corporation
    2  
Section 1.6 Directors of the Surviving Corporation
    2  
Section 1.7 Officers of the Surviving Corporation
    2  
 
       
ARTICLE II. EFFECT OF THE MERGER ON THE CAPITAL STOCK OF THE CONSTITUENT
CORPORATIONS; EXCHANGE OF CERTIFICATES; COMPANY STOCK OPTIONS
    2  
 
       
Section 2.1 Effect on Capital Stock
    2  
Section 2.2 Surrender of Certificates
    4  
Section 2.3 Company Stock Plans
    6  
Section 2.4 Withholding Taxes
    7  
Section 2.5 Adjustments
    7  
 
       
ARTICLE III. REPRESENTATIONS AND WARRANTIES OF THE COMPANY
    7  
 
       
Section 3.1 Organization, Standing and Corporate Power
    7  
Section 3.2 Capitalization
    9  
Section 3.3 Authority; Noncontravention; Voting Requirements
    10  
Section 3.4 Governmental Approvals
    12  
Section 3.5 Company SEC Documents; Undisclosed Liabilities
    12  
Section 3.6 Absence of Certain Changes or Events
    14  
Section 3.7 Legal Proceedings
    14  
Section 3.8 Compliance With Laws; Permits
    15  
Section 3.9 Information in Proxy Statement
    16  
Section 3.10 Tax Matters
    16  
Section 3.11 Employee Benefits and Labor Matters
    18  
Section 3.12 Environmental Matters
    20  
Section 3.13 Contracts
    22  
Section 3.14 Title to Properties
    25  
Section 3.15 Intellectual Property
    26  
Section 3.16 Insurance
    30  
Section 3.17 Opinion of Financial Advisor
    30  
Section 3.18 Brokers and Other Advisors
    30  
Section 3.19 Anti-Takeover Statutes
    31  
Section 3.20 Company Rights Agreement
    31  
Section 3.21 Related Party Transactions
    31  

i



--------------------------------------------------------------------------------



 



Execution Copy

              Page
Section 3.22 Company Convertible Notes
    31  
 
       
ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB
    31  
 
       
Section 4.1 Organization, Standing and Corporate Power
    31  
Section 4.2 Authority; Noncontravention
    32  
Section 4.3 Governmental Approvals
    32  
Section 4.4 Information Supplied
    33  
Section 4.5 Ownership and Operations of Merger Sub
    33  
Section 4.6 Financing
    33  
Section 4.7 Brokers and Other Advisors
    33  
 
       
ARTICLE V. COVENANTS AND AGREEMENTS
    34  
 
       
Section 5.1 Preparation of the Proxy Statement; Stockholder Meeting
    34  
Section 5.2 Conduct of Business of the Company
    35  
Section 5.3 No Solicitation by the Company; Etc
    37  
Section 5.4 Further Action; Reasonable Best Efforts
    40  
Section 5.5 Public Announcements
    42  
Section 5.6 Access to Information; Confidentiality
    42  
Section 5.7 Notification of Certain Matters
    43  
Section 5.8 Indemnification and Insurance
    43  
Section 5.9 Securityholder Litigation
    44  
Section 5.10 Fees and Expenses
    44  
Section 5.11 Employee Benefits
    44  
Section 5.12 Convertible Notes
    46  
Section 5.13 Warrants
    47  
Section 5.14 Debt Financing
    47  
Section 5.15 Inventions Assignment
    48  
Section 5.16 Product Review
    48  
 
       
ARTICLE VI. CONDITIONS PRECEDENT
    49  
 
       
Section 6.1 Conditions to Each Party’s Obligation to Effect the Merger
    49  
Section 6.2 Conditions to Obligations of Parent and Merger Sub
    49  
Section 6.3 Conditions to Obligation of the Company
    50  
Section 6.4 Frustration of Closing Conditions
    51  
 
       
ARTICLE VII. TERMINATION
    51  
 
       
Section 7.1 Termination
    51  
Section 7.2 Effect of Termination
    53  
Section 7.3 Termination Fee
    53  
 
       
ARTICLE VIII. MISCELLANEOUS
    55  
 
       
Section 8.1 Nonsurvival of Representations and Warranties
    55  
Section 8.2 Amendment or Supplement
    55  
Section 8.3 Extension of Time, Waiver, Etc
    56  

ii



--------------------------------------------------------------------------------



 



Execution Copy

              Page
Section 8.4 Assignment
    56  
Section 8.5 Counterparts; Facsimile; Electronic Transmission
    56  
Section 8.6 Entire Agreement; No Third-Party Beneficiaries
    56  
Section 8.7 Governing Law
    56  
Section 8.8 Specific Enforcement
    57  
Section 8.9 Consent to Jurisdiction
    57  
Section 8.10 Notices
    57  
Section 8.11 Severability
    58  
Section 8.12 Remedies
    58  
Section 8.13 Definitions
    59  
Section 8.14 Waiver of Jury Trial
    64  
Section 8.15 Interpretation
    64  
 
       
Exhibit A            Voting Agreements
       
 
       
Exhibit B            Certificate of Incorporation of the Company
       
 
       
Schedule A         Signatories to Voting Agreements
       

iii



--------------------------------------------------------------------------------



 



Execution Copy
AGREEMENT AND PLAN OF MERGER
     This AGREEMENT AND PLAN OF MERGER, dated as of August 10, 2008 (this
“Agreement”), is among JDA Software Group, Inc., a Delaware corporation
(“Parent”), Iceberg Acquisition Corp., a Delaware corporation and a wholly-owned
Subsidiary of Parent (“Merger Sub”), and i2 Technologies, Inc., a Delaware
corporation (the “Company”). Certain terms used in this Agreement are used as
defined in Section 8.13.
     WHEREAS, Parent has approved, and the respective Boards of Directors of the
Company and Merger Sub have adopted, approved and declared advisable, this
Agreement and the merger of Merger Sub with and into the Company (the “Merger”),
on the terms and subject to the conditions provided for in this Agreement;
     WHEREAS, concurrent with the execution of this Agreement and as a condition
to and inducement of Parent’s willingness to enter into this Agreement,
executive officers, directors and a stockholder of the Company set forth on
Schedule A are entering into voting undertakings in substantially the forms
attached as Exhibit A (each, a “Voting Agreement”); and
     WHEREAS, Parent, Merger Sub and the Company desire to make certain
representations, warranties, covenants and agreements in connection with the
Merger and also to prescribe various conditions to the Merger.
     NOW, THEREFORE, in consideration of foregoing premises and the
representations, warranties, covenants and agreements contained in this
Agreement, and intending to be legally bound hereby, Parent, Merger Sub and the
Company hereby agree as follows:
ARTICLE I.
THE MERGER
     Section 1.1 The Merger. Upon the terms and subject to the conditions set
forth in this Agreement, and in accordance with the General Corporation Law of
the State of Delaware (the “DGCL”), at the Effective Time Merger Sub shall be
merged with and into the Company, and the separate corporate existence of Merger
Sub shall thereupon cease, and the Company shall be the surviving corporation in
the Merger (the “Surviving Corporation”).
     Section 1.2 Closing. The closing of the Merger (the “Closing”) shall take
place at 10:00 a.m. (Central Time) on a date to be specified by the parties,
which date shall be no later than the second business day after satisfaction or
waiver of the conditions set forth in Article VI (other than those conditions
that by their nature are to be satisfied at the Closing, but subject to the
satisfaction or waiver of such conditions) (the “Anticipated Closing Date”),
unless another time or date, or both, are agreed to in writing by the parties
hereto, provided however, that notwithstanding the satisfaction or waiver of the
conditions set forth in Article VI as of any date, in the event that Parent
determines in its sole discretion that additional time is required to arrange
the Debt Financing and so notifies the Company of such in writing, the parties
shall not be required to effect the Closing until the earliest of (i) any
Business Day after the Anticipated Closing Date as may be specified by Parent on
no less than three Business Days’ prior notice to the Company, (ii) the Outside
Date, or (iii) a date no more than sixty (60) days following the

1



--------------------------------------------------------------------------------



 



Execution Copy
Anticipated Closing Date, provided further that any such Closing shall be
subject to the satisfaction or waiver of the conditions set forth in Article VI.
The date on which the Closing is held is herein referred to as the “Closing
Date”. The Closing will be held at the offices of DLA Piper US LLP at 1221 South
Mopac Expressway, Suite 400, Austin, Texas, unless another place is agreed to in
writing by the parties hereto.
     Section 1.3 Effective Time. Subject to the provisions of this Agreement, as
soon as practicable on the Closing Date the parties shall file a certificate of
merger with the Secretary of State of the State of Delaware, executed in
accordance with the relevant provisions of the DGCL (the “Certificate of
Merger”). The Merger shall become effective upon the filing of the Certificate
of Merger or at such later time as is agreed to by the parties hereto and
specified in the Certificate of Merger (the time at which the Merger becomes
effective is herein referred to as the “Effective Time”).
     Section 1.4 Effects of the Merger. The Merger shall have the effects set
forth in the DGCL. Without limiting the generality of the foregoing, and subject
thereto, at the Effective Time, all the rights, privileges, immunities, powers
and franchises of the Company and Merger Sub shall vest in the Surviving
Corporation, and all debts, liabilities and duties of the Company and Merger Sub
shall become the debts, liabilities and duties of the Surviving Corporation.
     Section 1.5 Certificate of Incorporation and Bylaws of the Surviving
Corporation.
          (a) At the Effective Time, the certificate of incorporation of the
Company shall be amended to read in its entirety as set forth on Exhibit B.
          (b) The bylaws of Merger Sub, as in effect immediately prior to the
Effective Time, shall be the bylaws of the Surviving Corporation until
thereafter amended as provided therein or by applicable Law.
     Section 1.6 Directors of the Surviving Corporation. Parent and the Company
shall take all necessary actions to cause the directors of Merger Sub
immediately prior to the Effective Time to be the directors of the Surviving
Corporation immediately following the Effective Time, until the earlier of their
death, resignation or removal or until their respective successors are duly
elected and qualified, as the case may be
     Section 1.7 Officers of the Surviving Corporation. The officers of Merger
Sub immediately prior to the Effective Time shall be the officers of the
Surviving Corporation until their respective successors are duly appointed and
qualified or their earlier death, resignation or removal in accordance with the
certificate of incorporation and bylaws of the Surviving Corporation.
ARTICLE II.
EFFECT OF THE MERGER ON THE CAPITAL STOCK OF THE CONSTITUENT
CORPORATIONS; EXCHANGE OF CERTIFICATES; COMPANY STOCK OPTIONS
     Section 2.1 Effect on Capital Stock. At the Effective Time, by virtue of
the Merger and without any action on the part of the holder of any shares of
common stock, par value

2



--------------------------------------------------------------------------------



 



Execution Copy
$0.00025 per share, of the Company (“Company Common Stock”), any shares of
Series B 2.5% Convertible Preferred Stock, par value $0.001 per share, of the
Company (“Series B Preferred Stock”) or any shares of capital stock of Merger
Sub:
          (a) Capital Stock of Merger Sub. Each issued and outstanding share of
capital stock of Merger Sub shall be converted into and become one validly
issued, fully paid and nonassessable share of common stock, par value $0.01 per
share, of the Surviving Corporation.
          (b) Cancellation of Treasury Stock and Parent-Owned Stock. Any shares
of Company Common Stock or Series B Preferred Stock that are owned by the
Company as treasury stock, and any shares of Company Common Stock and Series B
Preferred Stock owned by Parent or Merger Sub (in each case, other than shares
held on behalf of third parties), shall be automatically canceled and shall
cease to exist and no consideration shall be delivered in exchange therefor.
Each share of Company Common Stock and Series B Preferred Stock owned by any
Subsidiary of the Company shall be automatically canceled and shall cease to
exist and no consideration shall be delivered in exchange therefore.
          (c) Conversion of Company Common Stock. Each issued and outstanding
share of Company Common Stock (other than Dissenting Shares and shares to be
canceled in accordance with Section 2.1(b)), together with the Company Rights
attached thereto or associated therewith, shall be converted into the right to
receive $14.86 in cash, without interest (the “Common Stock Merger
Consideration”). As of the Effective Time, all such shares of Company Common
Stock, and associated Company Rights, shall no longer be outstanding and shall
automatically be canceled and shall cease to exist, and each holder of a
certificate which immediately prior to the Effective Time represented any such
shares of Company Common Stock (each, a “Common Stock Certificate”) shall cease
to have any rights with respect to such securities, except the right to receive
the Common Stock Merger Consideration to be paid in consideration therefor upon
surrender of such Certificate in accordance with Section 2.2(b), without
interest.
          (d) Conversion of Series B Preferred Stock. Each issued and
outstanding share of Series B Preferred Stock (other than Dissenting Shares and
shares to be canceled in accordance with Section 2.1(b)) shall be converted into
the right to receive $1,095.3679 plus all accrued and unpaid dividends thereon
through the Effective Time, in cash, without interest (the “Preferred Stock
Merger Consideration,” and together with the Common Stock Merger Consideration,
the “Merger Consideration”). As of the Effective Time, dividends shall cease to
accrue on all such shares of Series B Preferred Stock, all such shares of
Series B Preferred Stock shall no longer be outstanding and shall automatically
be canceled and shall cease to exist, and each holder of a certificate which
immediately prior to the Effective Time represented any such shares of Series B
Preferred Stock (each, a “Series B Preferred Stock Certificate” ) shall cease to
have any rights with respect to such securities, except the right to receive the
Preferred Stock Merger Consideration to be paid in consideration therefor upon
surrender of such Certificate in accordance with Section 2.2(b), without
interest.

3



--------------------------------------------------------------------------------



 



Execution Copy
     Section 2.2 Surrender of Certificates.
          (a) Paying Agent. Prior to the filing of the Certificate of Merger,
Parent shall designate a bank or trust company to act as agent for payment of
the Merger Consideration (the “Paying Agent”) upon surrender of the Common Stock
Certificates and the Preferred Stock Certificates (collectively, the
“Certificates”). Prior to the filing of the Certificate of Merger, Parent shall
deposit, or cause to be deposited, with the Paying Agent cash sufficient to pay
the aggregate Merger Consideration payable pursuant to Sections 2.1(c) and
2.1(d) upon surrender of Certificates. Parent shall replenish the Payment Fund
to the extent of any investment losses incurred through any investment made
pursuant to Section 2.2(g). Such funds provided to the Paying Agent are referred
to herein as the “Payment Fund.”
          (b) Payment Procedures. Promptly (but in any event within five
(5) Business Days) after the Effective Time, the Paying Agent shall mail to each
holder of record of a Certificate (i) a letter of transmittal (which shall
specify that delivery shall be effected, and risk of loss and title to the
Certificates shall pass, only upon delivery of the Certificates to the Paying
Agent, and which shall be in such form and shall have such other provisions as
Parent may reasonably specify) and (ii) instructions for use in effecting the
surrender of the Certificates in exchange for the Merger Consideration. Upon
surrender of a Certificate for cancellation to the Paying Agent, together with
such letter of transmittal, duly completed and validly executed in accordance
with the instructions (and such other customary documents as may reasonably be
required by the Paying Agent), the holder of such Certificate shall be entitled
to receive in exchange therefor the amount of cash into which the shares of
Company Common Stock or Series B Preferred Stock formerly represented by such
Certificate shall have been converted pursuant to Sections 2.1(c) or 2.1(d), and
the Certificate so surrendered shall forthwith be canceled. In the event of a
transfer of ownership of shares of Company Common Stock or Series B Preferred
Stock that is not registered in the transfer records of the Company, the proper
amount of cash may be paid in exchange therefor to a Person other than the
Person in whose name the Certificate so surrendered is registered if such
Certificate shall be properly endorsed or shall otherwise be in proper form for
transfer and the Person requesting such payment shall pay any transfer and other
Taxes required by reason of the payment to a Person other than the registered
holder of such Certificate or establish to the satisfaction of the Surviving
Corporation that such Tax either has been paid or is not applicable. Until
surrendered as contemplated by this Section 2.2(b), each Certificate shall be
deemed at any time after the Effective Time to represent only the right to
receive upon such surrender the Merger Consideration. No interest will be paid
or will accrue on the cash payable upon surrender of any Certificate.
          (c) Transfer Books; No Further Ownership Rights in Company Stock. All
cash paid upon the surrender of Certificates in accordance with the terms of
this Article II shall be deemed to have been paid in full satisfaction of all
rights pertaining to the shares of Company Common Stock or Series B Preferred
Stock previously represented by such Certificates. At the close of business on
the day on which the Effective Time occurs, the stock transfer books of the
Company shall be closed and there shall be no further registration of transfers
on the stock transfer books of the Surviving Corporation of the shares of
Company Common Stock or Series B Preferred Stock that were outstanding
immediately prior to the Effective Time. Subject to Section 2.2(e), if, at any
time after the Effective Time, Certificates are presented to the Surviving

4



--------------------------------------------------------------------------------



 



Execution Copy
Corporation or the Paying Agent for any reason, they shall be canceled and
exchanged as provided in this Article II.
          (d) Lost, Stolen or Destroyed Certificates. If any Certificate shall
have been lost, stolen or destroyed, upon the making of an affidavit of that
fact by the Person claiming such Certificate to be lost, stolen or destroyed
and, if required by Parent, the posting by such Person of a bond, in such
reasonable amount as Parent may direct, as indemnity against any claim that may
be made against it with respect to such Certificate, the Paying Agent will pay
the Merger Consideration to such Person in exchange for such lost, stolen or
destroyed Certificate.
          (e) Termination of Fund. Any portion of the Payment Fund (including
the proceeds of any investments thereof) that remains undistributed to the
holders of the Certificates for 270 days after the Effective Time shall be
delivered by the Paying Agent to the Surviving Corporation upon demand. Any
holders of Certificates who have not theretofore complied with this Article II
shall thereafter look only to the Surviving Corporation for payment of the
Merger Consideration.
          (f) No Liability. Notwithstanding any provision of this Agreement to
the contrary, none of Parent, the Surviving Corporation or the Paying Agent
shall be liable to any Person for any amount properly paid from the Payment Fund
or delivered to a public official pursuant to any applicable abandoned property,
escheat or similar Law.
          (g) Investment of Payment Fund. The Paying Agent shall invest the
Payment Fund in U.S. government or other investment grade securities, in each
case, maturing in not more than one year, or other investments of comparable
liquidity and credit-worthiness as directed by Parent. Any interest and other
income resulting from such investment shall be the property of, and shall be
paid promptly to, Parent.
          (h) Dissenting Shares. Notwithstanding Section 2.1, any shares of
Company Common Stock or, in the event appraisal rights are available under the
DGCL, Series B Preferred Stock that are issued and outstanding immediately prior
to the Effective Time and held by any holder who has not voted in favor of the
Merger or consented thereto in writing and who has properly demanded appraisal
for such shares pursuant to, and has complied in all respects with, the
provisions of Section 262 of the DGCL (the “Dissenting Shares”) shall not be
converted into the right to receive the Merger Consideration, unless such holder
fails to perfect or withdraws or otherwise loses its rights to appraisal or it
is determined that such holder does not have appraisal rights in accordance with
the DGCL. If, after the Effective Time, such holder fails to perfect or
withdraws or loses its right to appraisal, or if it is determined that such
holder does not have appraisal rights, such shares (and, in the case of Company
Common Stock, associated Company Rights) shall be treated as if they had been
converted as of the Effective Time into the right to receive the Merger
Consideration without interest thereon. The Company shall give Parent prompt
notice of any demands received by the Company for appraisal of shares, and
Parent shall have the right to participate in all negotiations and proceedings
with respect to such demands except as required by applicable Law. The Company
shall not, except with the prior written consent of Parent, make any payment
with respect to, or settle or offer to settle, any such demands, unless and to
the extent required to do so under applicable Law.

5



--------------------------------------------------------------------------------



 



Execution Copy
     Section 2.3 Company Stock Plans.
          (a) At the Effective Time, by virtue of the Merger and without any
action on the part of the holder of any Company Option, each Company Option
outstanding immediately prior to the Effective Time (whether or not then vested
and exercisable) shall be canceled and terminated and (except to the extent
Section 3.2(a) of the Company Disclosure Schedule specifies that no payment will
be made with respect to a particular Option) converted into the right to receive
a cash amount equal to the Option Consideration for each share of Company Common
Stock then subject to the Company Option. Prior to the Effective Time, the
Company shall make any amendments to the terms of the Company Stock Plans and
give any notices required under the Company Stock Plans and obtain all consents
that, in each case, are necessary to give effect to the transactions
contemplated by this Section 2.3 and, notwithstanding anything to the contrary,
payment may be withheld in respect of any Option until any necessary consents
are obtained. Without limiting the foregoing, the Company shall take all actions
necessary to ensure that the Company will not at the Effective Time be bound by
any Options, stock appreciation rights, or other agreements which would entitle
any Person, other than Parent and its Subsidiaries, to own any capital stock of
the Surviving Corporation or to receive any payment in respect thereof (other
than the payment of Option Consideration pursuant to this Section 2.3). Prior to
the Effective Time, the Company shall take all actions necessary to terminate
all its Company Stock Plans, such termination to be effective at or before the
Effective Time. For purposes of this Agreement, “Option Consideration” means,
with respect to any share of Company Common Stock issuable under a particular
Option, an amount equal to the excess, if any, of (i) the Common Stock Merger
Consideration per share of Company Common Stock over (ii) the exercise price
payable in respect of such share of Company Common Stock issuable under such
Option. For purposes of clarity, any Company Option with a per-share exercise
price that is greater than or equal to the per-share Common Stock Merger
Consideration shall be canceled and terminated as of the Effective Time, and no
payment shall be made with respect thereto or in respect thereof.
          (b) Prior to the Effective Time, the Company shall take all actions
necessary to cause the outstanding shares of restricted stock held under
restricted stock agreements to vest in accordance with the terms of such
agreements.
          (c) At the Effective Time, by virtue of the Merger and without any
action on the part of the holder of any RSU, each RSU outstanding immediately
prior to the Effective Time shall be converted into the right to receive a cash
amount equal to the RSU Consideration for each share of Company Common Stock
then subject to the RSU. Prior to the Effective Time, the Company shall take all
actions necessary, including without limitation obtaining all necessary
consents, to provide that each RSU outstanding immediately prior to the
Effective Time (whether or not then vested) shall be cancelled and terminated
and converted at the Effective Time into the right to receive a cash amount
equal to the RSU Consideration for each share of Company Common Stock then
subject to the RSU, free of any restriction or risk of forfeiture. Except as
otherwise provided below, the RSU Consideration shall be paid as soon after the
Closing Date as shall be practicable. Prior to the Effective Time, the Company
shall make any amendments to the terms of the Company Stock Plans, and obtain
any consents from holders of RSUs that, in each case, are necessary to give
effect to the transactions contemplated by this Section 2.3 and, notwithstanding
anything to the contrary, payment may be withheld in

6



--------------------------------------------------------------------------------



 



Execution Copy
respect of any RSU until any necessary consents are obtained. For purposes of
this Agreement, “RSU Consideration” means, with respect to any share of Company
Common Stock issuable under a particular RSU, an amount equal to the Common
Stock Merger Consideration per share of Company Common Stock.
          (d) The Company shall take such steps as may be reasonably requested
by any party hereto to cause dispositions of Company equity securities
(including derivative securities) pursuant to the Transactions by each
individual who is a director or officer of the Company to be exempt under
Rule 16b-3 promulgated under the Exchange Act in accordance with that certain
No-Action Letter dated January 12, 1999 issued by the Securities and Exchange
Commission (the “SEC”) regarding such matters.
     Section 2.4 Withholding Taxes. Parent, the Surviving Corporation and the
Paying Agent shall be entitled to deduct and withhold from the consideration
otherwise payable pursuant to this Agreement such amounts as shall be required
to be deducted or withheld with respect to the making of such payment under the
Code, or under any provision of state, local or foreign tax law. To the extent
that amounts are so deducted and withheld, such amounts shall be treated for all
purposes under this Agreement as having been paid to the Person in respect of
which such deduction and withholding was made.
     Section 2.5 Adjustments. If during the period between the date of this
Agreement and the Effective Time, any change in the outstanding shares of
Company Common Stock, or securities convertible or exchangeable into or
exercisable for shares of Company Common Stock, or Series B Preferred Stock
shall occur by reason of any reclassification, recapitalization, stock split or
combination, exchange or readjustment of shares of Company Common Stock, or any
similar transaction, or any stock dividend thereon with a record date during
such period, the Merger Consideration shall be appropriately adjusted to reflect
such change.
ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
     Except as set forth in the letter (each section of which qualifies the
correspondingly numbered representation and warranty to the extent expressly
specified therein and such other representations and warranties to the extent a
matter in such section of the disclosure schedule is disclosed in such a way as
to make its relevance to the information called for by such other representation
and warranty readily apparent) dated as of the date hereof and addressed to
Parent from the Company and delivered to Parent simultaneously with the
execution of this Agreement (the “Company Disclosure Schedule”), the Company
represents and warrants to Parent and Merger Sub that:
     Section 3.1 Organization, Standing and Corporate Power.
          (a) The Company is a corporation duly organized, validly existing and
in good standing under the Laws of the State of Delaware and has all requisite
corporate power and authority necessary to own or lease all of its properties
and assets and to carry on its business as it is now being conducted and as
currently proposed by its management to be conducted. Each

7



--------------------------------------------------------------------------------



 



Execution Copy
of the Subsidiaries is duly organized, validly existing and, to the extent
applicable in such jurisdiction, in good standing under the Laws of the
jurisdiction in which it is incorporated or otherwise organized and has all
requisite corporate power and authority necessary to own or lease all of its
properties and assets and to carry on its business as it is now being conducted
and as currently proposed by its management to be conducted. Each of the Company
and its Subsidiaries is duly licensed or qualified to do business and, to the
extent applicable in such jurisdiction, is in good standing in each jurisdiction
in which the nature of the business conducted by it or the character or location
of the properties and assets owned or leased by it makes such licensing or
qualification necessary, except where the failure to be so licensed, qualified
or in good standing, individually or in the aggregate, has not had and would not
reasonably be expected to have a Company Material Adverse Effect. For purposes
of this Agreement, the term “Company Material Adverse Effect” means any change,
event, occurrence or state of facts that (A) has a material adverse effect on
the business, properties, assets, liabilities, results of operations or
financial condition of the Company and its Subsidiaries taken as a whole or
(B) prevents, or materially hinders the Company from consummating the Merger or
any of the other transactions contemplated by this Agreement; provided, however,
that none of the following shall be deemed either alone or in combination to
constitute, and none of the following shall be taken into account in determining
whether there has been, or could reasonably be expected to be, a Company
Material Adverse Effect: (1) any change, event, occurrence or state of facts
relating to the global, U.S. or regional economy, financial markets, political
conditions in general, or the industry in which the Company operates, including
such changes thereto as are caused by terrorist activities, entry into or
material worsening of war or armed hostilities, or other national or
international calamity, except to the extent such changes or developments have a
disproportionate impact on the Company and its Subsidiaries, taken as a whole,
relative to other industry participants; (2) any change, event, occurrence or
state of facts that directly arises out of or results from the announcement or
pendency of this Agreement or any of the Transactions, including shareholder
litigation or disruption or loss of customer business or supplier or employee
relationships that is directly related to or directly arises out of or results
from the announcement or pendency of this Agreement or any of the Transactions;
(3) any changes or effects directly arising out of or resulting from actions
taken or the failure to take actions by the Company or its Subsidiaries with
Parent’s express written consent or in accordance with express written
instructions of Parent or as otherwise expressly required to be taken by the
Company or its Subsidiaries pursuant to the terms of this Agreement;  (4) in and
of itself, any change in the Company’s stock price or trading volume or any
failure to meet internal projections or forecasts or published revenue or
earnings projections of industry analysts (provided that this clause (4) shall
not be construed as providing that the change, event, occurrence or state of
facts giving rise to such change or failure does not constitute or contribute to
a Company Material Adverse Effect); (5) any stockholder class action litigation
arising from allegations of breach of fiduciary duty relating to the Agreement;
and (6) any change, event, occurrence or state of facts arising out of any
change in GAAP or applicable accounting requirements or principles which occur
or become effective after the date of this Agreement.
          (b) Section 3.1(b) of the Company Disclosure Schedule lists all
Subsidiaries of the Company together with the jurisdiction of organization of
each such Subsidiary. All of the outstanding shares of capital stock of, or
other equity interests in, each Subsidiary of the Company have been duly
authorized and validly issued and are fully paid, nonassessable and were not
issued in violation of any preemptive rights, purchase option, call or right of
first

8



--------------------------------------------------------------------------------



 



Execution Copy
refusal or similar rights. All of the outstanding shares of capital stock of, or
other equity interests in, each Subsidiary of the Company are owned directly or
indirectly by the Company and are free and clear of all liens, pledges, charges,
mortgages, encumbrances, adverse rights or claims and security interests of any
kind or nature whatsoever (including any restriction on the right to vote or
transfer the same, except for such transfer restrictions of general
applicability as may be provided under the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder (the “Securities Act”), and
the “blue sky” laws of the various States of the United States or any foreign
equivalent of any thereof) (collectively, “Liens”). The Company does not own,
directly or indirectly, any capital stock, voting securities or equity
securities or similar interests, or any interest convertible for an equity
security or similar interest, in any Person that is not a Subsidiary of the
Company.
          (c) The Company has made available to Parent complete and correct
copies of its certificate of incorporation and bylaws (the “Company Charter
Documents”), in each case as amended to the date of this Agreement, and all such
Company Charter Documents and the articles of incorporation and bylaws (or
comparable organizational documents) of each of the Company’s Subsidiaries (the
“Subsidiary Documents”). The Company Charter Documents and the Subsidiary
Documents are in full force and effect and neither the Company nor any of its
Subsidiaries is in violation of any of their respective provisions. The Company
has made available to Parent and its representatives correct and complete copies
of the minutes (or, in the case of minutes that have not yet been finalized,
drafts thereof) of all meetings of stockholders, the Board of Directors and each
committee of the Board of Directors of the Company and each of its Significant
Subsidiaries held since January 1, 2005.
     Section 3.2 Capitalization.
          (a) The authorized capital stock of the Company consists of
(i) 5,000,000 shares of preferred stock, par value $.0001 per share, of the
Company (“Company Preferred Stock”), of which (A) 2,000,000 shares have been
designated as Series A junior participating preferred stock (“Series A Preferred
Stock”), and (B) 150,000 have been designated as Series B Preferred Stock and
(ii) 2,000,000,000 shares of Company Common Stock. At the close of business on
August 7, 2008 (the “Measurement Date”), (i) 107,943 shares of Series B
Preferred Stock were issued and outstanding (no other shares of Company
Preferred Stock being outstanding), (ii) 21,568,485 shares of Company Common
Stock were issued and outstanding (no shares of Company Common Stock were held
by the Company in its treasury), (iii) 2,000,000 shares of Series A Preferred
Stock were reserved for issuance upon exercise of the rights to purchase such
shares (the “Company Rights”) issued pursuant to the Rights Agreement dated as
of January 17, 2002, between the Company and Mellon Investor Services, LLC (the
“Company Rights Agreement”), (iv) 13,707,342 shares of Company Common Stock were
reserved for issuance under the Company Stock Plans (of which 4,262,622 shares
of Company Common Stock were subject to outstanding Options and 800,612 shares
of Company Common Stock were subject to outstanding RSUs granted under the
Company Stock Plans), (v) 484,889 shares of Company Common Stock were reserved
for issuance under outstanding warrants to purchase Company Common Stock issued
under the Purchase Agreement dated as of November 21, 2005 (the “Warrants”),
(vi) 4,436,501 shares of Company Common Stock were reserved for issuance upon
conversion of the Series B Preferred Stock and (vi) 5,576,208 shares of Company
Common Stock were reserved for issuance upon conversion of the Company’s 5%
Senior

9



--------------------------------------------------------------------------------



 



Execution Copy
Convertible Notes (the “Convertible Notes”). Of the issued and outstanding
shares of Company Common Stock, 70,113 shares were, as of the Measurement Date,
restricted stock granted under the restricted stock agreements listed on
Section 3.2(a) of the Company Disclosure Schedule. All outstanding shares of
Company Common Stock have been duly authorized and validly issued and are fully
paid, nonassessable and free of preemptive rights. Section 3.2(a) of the Company
Disclosure Schedule contains a true and accurate description of the
determination of the Preferred Stock Merger Consideration set forth in
Section 2.1(d). No Company Common Stock or Series B Preferred Stock is held by
any of the Subsidiaries of the Company. Included in Section 3.2(a) of the
Company Disclosure Schedule is a correct and complete list, as of the
Measurement Date, of (a) all Options granted under the Company Stock Plans or
otherwise, and, for each such Option, (1) the number of shares of Company Common
Stock subject thereto and (2) the exercise price thereof, (b) all RSUs granted
under the Company Stock Plans or otherwise, and, for each such RSU, the number
of shares of Company Common Stock subject thereto and (c) all Warrants and, for
each such Warrant, (1) the number of shares of Company Common Stock subject
thereto and (2) the exercise price thereof. All Options, RSUs and restricted
stock awards have been issued pursuant to the standard forms of award agreements
made available to Parent. Since the Measurement Date, the Company has not issued
any shares of its capital stock, voting securities or equity interests, or any
securities convertible into or exchangeable or exercisable for any shares of its
capital stock, voting securities or equity interests, other than (x) pursuant to
the exercise of outstanding Options, (y) upon vesting of RSUs or restricted
stock referred to above in this Section 3.2(a), or (z) dividends on the shares
of Series B Preferred Stock paid in shares of Series B Preferred Stock as
contemplated in Section 5.2(a)(iii). Except (A) as set forth above in this
Section 3.2(a) or (B) as otherwise expressly permitted by Section 5.2 hereof, as
of the date of this Agreement there are not, and as of the Effective Time there
will not be, any shares of capital stock, voting securities or equity interests
of the Company issued and outstanding or any subscriptions, options, warrants,
calls, convertible or exchangeable securities, rights, commitments or agreements
of any character providing for the issuance of any shares of capital stock,
voting securities or equity interests of the Company, including any representing
the right to purchase or otherwise receive any Company Common Stock.
          (b) Except as referred to in Section 3.2(a), (i) none of the Company
or any of its Subsidiaries has issued or is bound by any outstanding
subscriptions, options, warrants, calls, convertible or exchangeable securities,
rights, commitments or agreements of any character providing for the issuance or
disposition of any shares of capital stock, voting securities or equity
interests of any Subsidiary of the Company and (ii) there are no outstanding
obligations, commitments or arrangements, contingent or otherwise, of the
Company or any of its Subsidiaries to repurchase, redeem or otherwise acquire
any shares of capital stock, voting securities or equity interests (or any
options, warrants or other rights to acquire any shares of capital stock, voting
securities or equity interests) of the Company or any of its Subsidiaries or to
provide funds to the Company or any Subsidiary of the Company or to make any
investment (in the form of a loan, capital contribution or otherwise).
     Section 3.3 Authority; Noncontravention; Voting Requirements.
          (a) The Company has all necessary corporate power and authority to
execute and deliver this Agreement and, subject to obtaining the Company
Stockholder Approval, to perform its obligations hereunder and to consummate the
Transactions. The execution, delivery

10



--------------------------------------------------------------------------------



 



Execution Copy
and performance by the Company of this Agreement, and the consummation by it of
the Transactions, have been duly authorized and approved by its Board of
Directors, and except for obtaining the Company Stockholder Approval, no other
corporate action on the part of the Company is necessary to authorize the
execution, delivery and performance by the Company of this Agreement and the
consummation by it of the Transactions. This Agreement has been duly executed
and delivered by the Company and, assuming due authorization, execution and
delivery hereof by the other parties hereto, constitutes a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except that such enforceability (i) may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other similar laws of general application affecting or relating to the
enforcement of creditors’ rights generally and (ii) is subject to general
principles of equity, whether considered in a proceeding at law or in equity
(collectively, the “Bankruptcy and Equity Exception”).
          (b) The Company’s Board of Directors, at a meeting duly called and
held, has (i) approved this Agreement and adopted, approved and declared
advisable the Transactions, including this Agreement and the Merger, and
(ii) resolved to recommend that stockholders of the Company adopt this Agreement
(the “Company Board Recommendation”) and directed that such matter be submitted
for consideration of the stockholders of the Company at the Company Stockholders
Meeting.
          (c) Except as set forth on Schedule 3.3(c) of the Company Disclosure
Schedule, neither the execution and delivery of this Agreement by the Company
nor the consummation by the Company of the Transactions, nor compliance by the
Company with any of the terms or provisions hereof, will (i) conflict with or
violate any provision of the Company Charter Documents or any of the Subsidiary
Documents, (ii) assuming that the authorizations, consents and approvals
referred to in Section 3.4 and the Company Stockholder Approval are obtained and
the filings referred to in Section 3.4 are made, violate any Law, judgment, writ
or injunction of any Governmental Authority applicable to the Company or any of
its Subsidiaries or any of their respective properties or assets, (iii) require
any consent, approval or other authorization of, or filing with or notification
to any person under, materially violate or conflict with, result in the loss of
any material benefit under, constitute a material default (or an event which,
with notice or lapse of time, or both, would constitute a material default)
under, result in the termination or revocation of or a right of termination or
cancellation under, or accelerate the performance required by, the Company or
any of its Subsidiaries under, any of the terms, conditions or provisions of any
loan or credit agreement, debenture, note, bond, mortgage, indenture, deed of
trust, license, lease, contract or other agreement, instrument or obligation
(each, a “Contract”) to which the Company or any of its Subsidiaries is a party,
or by which they or any of their respective properties or assets may be bound or
affected that is a Material Contract or any Permit, or (iv) result in the
creation of any Lien upon any of the respective properties or assets of the
Company or any of its Subsidiaries under, any Contract to which the Company or
any of its Subsidiaries is a party, or by which they or any of their respective
properties or assets may be bound or affected or any Permit.
          (d) The affirmative vote (in person or by proxy) of the holders of a
majority of the outstanding shares of Company Common Stock and the Series B
Preferred Stock (voting on an as-converted basis), voting together as a single
class, at the Company Stockholders Meeting

11



--------------------------------------------------------------------------------



 



Execution Copy
or any adjournment or postponement thereof in favor of the adoption of this
Agreement (the “Company Stockholder Approval”) is the only vote or approval of
the holders of any class or series of capital stock of the Company or any of its
Subsidiaries which is necessary to adopt this Agreement and approve the
Transactions.
          (e) There are no voting trusts, proxies or similar agreements,
arrangements or commitments to which the Company or any of its Subsidiaries is a
party or of which the Company has Knowledge with respect to the voting of any
shares of capital stock of the Company or any of its Subsidiaries, except for
the Voting Agreements. There are no bonds, debentures, notes or other
instruments of indebtedness of the Company or any of its Subsidiaries that have
the right to vote, or that are convertible or exchangeable into or exercisable
for securities or other rights having the right to vote, on any matters on which
stockholders of the Company may vote.
     Section 3.4 Governmental Approvals. Except for (i) the filing with the SEC
of a proxy statement relating to the Company Stockholders Meeting (as amended or
supplemented from time to time, the “Proxy Statement”), and other filings
required under, and compliance with other applicable requirements of, the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder (the “Exchange Act”), and the rules of the NASDAQ Stock
Market, (ii) the filing of the Certificate of Merger with the Secretary of State
of the State of Delaware pursuant to the DGCL, (iii) filings required under, and
compliance with other applicable requirements of, the HSR Act and (iv) filings
required under, and compliance with other applicable requirements of, non-U.S.
Laws intended to prohibit, restrict or regulate actions or transactions having
the purpose or effect of monopolization, restraint of trade, harm to competition
or effectuating foreign investment (collectively, “Foreign Antitrust Laws”), no
consents or approvals of, or filings, declarations or registrations with, any
Governmental Authority are necessary for the execution, delivery and performance
of this Agreement by the Company and the consummation by the Company of the
Transactions, other than such other consents, approvals, filings, declarations
or registrations that, if not obtained, made or given, would not, individually
or in the aggregate, reasonably be expected to have a Company Material Adverse
Effect.
     Section 3.5 Company SEC Documents; Undisclosed Liabilities.
          (a) The Company has filed and furnished all required reports,
schedules, forms, prospectuses, and registration, proxy and other statements
with the SEC since January 1, 2005 (collectively, and in each case including all
exhibits, schedules and amendments thereto and documents incorporated by
reference therein, the “Company SEC Documents”). None of the Company’s
Subsidiaries is required to file periodic reports with the SEC pursuant to the
Exchange Act. Except to the extent that information contained in any Company SEC
Document has been revised or superseded by a later-filed Company SEC Document
(provided, in the case of Company SEC Documents filed prior to the date of this
Agreement, the later-filed Company SEC Document was filed or furnished and made
publicly available prior to the date of this Agreement) (i) as of their
respective effective dates (in the case of Company SEC Documents that are
registration statements filed pursuant to the requirements of the Securities
Act), (ii) as of their respective SEC filing dates (in the case of all other
Company SEC Documents), the Company SEC Documents complied in all material
respects with the requirements of the

12



--------------------------------------------------------------------------------



 



Execution Copy
Exchange Act and the Securities Act, as the case may be, applicable to such
Company SEC Documents, and (iii) none of the Company SEC Documents as of such
respective dates contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. To the Knowledge of the Company, no investigation by the
SEC with respect to the Company or any of its Subsidiaries is pending or
threatened.
          (b) Except to the extent that financial statements contained in any
Company SEC Document has been revised or superseded by a later-filed Company SEC
Document (provided, in the case of Company SEC Documents filed prior to the date
of this Agreement, the later-filed Company SEC Document was filed or furnished
and made publicly available prior to the date of this Agreement), at the time
they were filed with the SEC, the consolidated financial statements of the
Company included in the Company SEC Documents complied as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto as then in effect, had
been prepared in accordance with GAAP (except, in the case of unaudited
quarterly statements, as indicated in the notes thereto) applied on a consistent
basis during the periods involved (except as may be indicated in the notes
thereto) and fairly presented (including within the meaning of the
Sarbanes-Oxley Act of 2002) the consolidated financial position of the Company
and its consolidated Subsidiaries as of the dates thereof and the consolidated
results of their operations and cash flows for the periods then ended (subject,
in the case of unaudited quarterly statements, to normal adjustments, none of
which has been or will be, individually or in the aggregate, material to the
Company and its Subsidiaries, taken as a whole).
          (c) The Company has established and maintains (i) disclosure controls
and procedures (as such term is defined in Rule 13a-15(e) and Rule 15d-15(e)
under the Exchange Act) that are reasonably designed to ensure that all
information (both financial and non-financial) required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported within the time periods specified
in the rules and forms of the SEC, and that all such information is accumulated
and communicated to the Company’s management as appropriate to allow timely
decisions regarding required disclosure and to make the certifications of the
chief executive officer and chief financial officer of the Company required
under the Exchange Act with respect to such reports and (ii) internal controls
over financial reporting (as such term is defined in Rule 13a-15(f) and
Rule 15d-15(f) under the Exchange Act) that are reasonably designed to provide
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with GAAP. The
principal executive officer and the principal financial officer of the Company
have timely made all certifications required by the Sarbanes-Oxley Act of 2002
and any rules and regulations promulgated by the SEC thereunder (the “SOX”). All
of the statements contained in such certifications were complete and correct as
of the dates thereof. As of the date of the Company’s most recent Annual Report
on Form 10-K, the Company’s principal executive officer and its principal
financial officer have disclosed, based on their evaluation at that time of
internal control over financial reporting, to the Company’s auditors and the
audit committee of the Board of Directors of the Company (x) all significant
deficiencies and material weaknesses (as such terms are defined in PCAOB
Auditing Standard No. 2) in the design or operation of internal control over
financial reporting which are

13



--------------------------------------------------------------------------------



 



Execution Copy
reasonably likely to adversely affect the Company’s ability to record, process,
summarize and report financial data and (y) any fraud, whether or not material,
that involves management or other employees who have a significant role in the
Company’s internal control over financial reporting. Except as disclosed on
Section 3.5(c) of the Company Disclosure Schedule, the Company has not
identified any significant deficiencies or material weaknesses in internal
controls. The Company is not aware of any facts or circumstances that would
prevent its chief executive officer and chief financial officer from giving the
certifications and attestations required pursuant to the rules and regulations
adopted pursuant to Section 404 of SOX, without qualification, when next due.
          (d) Neither the Company nor any of its Subsidiaries has any
liabilities or obligations of any nature (whether accrued, absolute, contingent
or otherwise, and whether known or unknown) required, if known, to be reflected
or reserved against on a consolidated balance sheet of the Company prepared in
accordance with GAAP or the notes thereto, except liabilities (i) as and to the
extent set forth on the audited balance sheet of the Company and its
Subsidiaries as of March 31, 2008 (the “Balance Sheet Date”) included in the
Company’s Quarterly Report on Form 10-Q for the quarter ended as of such date
(including the notes thereto) or as otherwise set forth in the consolidated
financial statements of the Company included in the Company SEC Documents filed
by the Company and publicly available prior to the date of this Agreement (the
“Filed Company SEC Documents”), (ii) incurred after the Balance Sheet Date in
the ordinary course of business consistent with past practice, (iii) incurred
after the Balance Sheet Date in the ordinary course of business pursuant to the
Contracts disclosed on the Company Disclosure Schedule, (iv)  incurred after the
date of this Agreement and permitted under Section 5.2 or (v) with respect to
Taxes, which are the subject of Section 3.10.
     Section 3.6 Absence of Certain Changes or Events. Between the Balance Sheet
Date and the date of this Agreement, there have not been any events, changes,
occurrences or state of facts that, individually or in the aggregate, have had
or would reasonably be expected to have a Company Material Adverse Effect.
Between the Balance Sheet Date and the date of this Agreement, (a) the Company
and its Subsidiaries have carried on and operated their respective businesses in
all material respects in the ordinary course of business consistent with past
practice and (b) neither the Company nor any of its Subsidiaries has taken any
action described in Section 5.2 hereof that if taken after the date of this
Agreement and prior to the Effective Time without the prior written consent of
Parent would violate such provision. Without limiting the foregoing, between the
Balance Sheet Date and the date of this Agreement there has not occurred any
damage, destruction or loss (whether or not covered by insurance) of any
material asset of the Company or any of its Subsidiaries which materially
affects the use thereof.
     Section 3.7 Legal Proceedings. Except with respect to Taxes, which are the
subject of Section 3.10, as of the date of this Agreement, there is no pending
or, to the Knowledge of the Company, threatened, material legal, administrative,
arbitral or other proceeding, claim, suit or action against the Company or any
of its Subsidiaries, or, to the Knowledge of the Company, Governmental
Investigation, nor is there any injunction, order, judgment, ruling or decree
imposed (or, to the Knowledge of the Company, threatened to be imposed) upon the
Company, any of its Subsidiaries or the assets of the Company or any of its
Subsidiaries, by or before any Governmental Authority that as of the date of
this Agreement, (a) has had or is reasonably likely

14



--------------------------------------------------------------------------------



 



Execution Copy
to result in the payment of money in an amount in excess of $100,000
individually or $250,000 in the aggregate (b) has had or would reasonably be
expected to have a Company Material Adverse Effect, nor is there any judgment
outstanding against the Company or any of its Subsidiaries that, as of the date
hereof, (y) is reasonably likely to result in the payment of money in excess of
$100,000 individually or $250,000 in the aggregate or (z) would reasonably be
expected to have a Company Material Adverse Effect.
     Section 3.8 Compliance With Laws; Permits.
          (a) Except with respect to Taxes, ERISA and Environmental Laws, which
are the subjects of Sections 3.10, 3.11 and 3.12, respectively, the Company and
its Subsidiaries are in compliance in all material respects with all laws
(including common law), statutes, rules, codes, executive orders, ordinances,
regulations, requirements, administrative rulings or judgments of any
Governmental Authority or any order, writ, injunction or decree, whether
preliminary or final, entered by any court, arbitrator or other Governmental
Authority (collectively, “Laws”) applicable to the Company or any of its
Subsidiaries or any of their properties or other assets or any of their
businesses or operations, except for failures to be in compliance that would not
reasonably be expected to have a Company Material Adverse Effect. Since
January 1, 2007, neither the Company nor any of its Subsidiaries has received
written notice to the effect that a Governmental Authority claimed or alleged
that the Company or any of its Subsidiaries was not in compliance in a material
respect with any Law applicable to the Company and any of its Subsidiaries, any
of their material properties or other assets or any of their business or
operations. To the Knowledge of the Company, neither the Company nor any of its
Subsidiaries, nor any officer, director or employee of the Company or any such
Subsidiary, is under investigation by any Governmental Authority related to the
conduct of the Company’s or any such Subsidiary’s business, the results of which
investigation would or would reasonably be expected to result in a Company
Material Adverse Effect.
          (b) The Company and each of its Subsidiaries hold all material
licenses, franchises, permits, certificates, approvals and authorizations from
Governmental Authorities, or required by Governmental Authorities to be
obtained, in each case necessary for the conduct of their respective businesses,
including the manufacture, license and sale of their respective products and
services (collectively, “Permits”). The Company and its Subsidiaries are in
compliance in all material respects with the terms of all Permits, and all such
Permits are in full force and effect, except where such suspension or
cancellation would not be reasonably expected to constitute a Company Material
Adverse Effect.
          (c) No event or condition has occurred or exists which would result in
a violation of, breach, default or loss of a benefit under, or acceleration of
an obligation of the Company or any of its Subsidiaries under, any Permit (in
each case, with or without notice or lapse of time or both), except for
violations, breaches, defaults, losses or accelerations that would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect. No such suspension, cancellation, violation, breach,
default, loss of a benefit, or acceleration of an obligation will result from
the Transactions, except for violations, breaches, defaults, losses or
accelerations that would not be reasonably be expected to result in a Company
Material Adverse Effect.

15



--------------------------------------------------------------------------------



 



Execution Copy
     Section 3.9 Information in Proxy Statement. The Proxy Statement and any
other document filed with the SEC by the Company in connection with the Merger
(or any amendment thereof or supplement thereto), at the date first mailed to
the stockholders of the Company and at the time of the Company Stockholders
Meeting, as the case may be, will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they are made, not misleading; provided, however, that no
representation is made by the Company with respect to statements made therein
based on information supplied in writing by Parent or Merger Sub relating to
Parent or Merger Sub and specifically for inclusion in such documents. The Proxy
Statement and such other documents filed with the SEC by the Company in
connection with the Merger will comply in all material respects with the
provisions of the Exchange Act.
     Section 3.10 Tax Matters.
          (a) Each of the Company and its Subsidiaries has timely filed, or has
caused to be timely filed on its behalf (taking into account an extension of
time within which to file), all Tax Returns required to be filed by it, and all
such Tax Returns are correct and complete in all material respects, except in
each case where such failures to so prepare or file Tax Returns, or the failure
of such filed Tax Returns to be complete and accurate, individually or in the
aggregate, would not reasonably be expected to have a Company Material Adverse
Effect. All Taxes of the Company and its Subsidiaries due and owing have been
timely paid (whether or not shown to be due on such Tax Returns), except
(i) with respect to matters contested in good faith by appropriate proceedings
and for which reserves have been established in accordance with GAAP and
(ii) where such failure to so pay or remit, individually or in the aggregate,
would not reasonably be expected to have a Company Material Adverse Effect.
          (b) The most recent financial statements contained in the Filed
Company SEC Documents reflect reserves in accordance with GAAP for all Taxes
payable by the Company and its Subsidiaries for all taxable periods and portions
thereof through the date of such financial statements.
          (c) Neither the Company nor any of its Subsidiaries has constituted
either a “distributing corporation” or a “controlled corporation” (within the
meaning of Section 355(a)(1)(A) of the Code) in a distribution of stock intended
to qualify for tax-free treatment under Section 355 of the Code since the
effective date of Section 355(e) of the Code.
          (d) As of the date of this Agreement, no audit or other administrative
or court proceedings are pending or, to the Knowledge of the Company, threatened
in writing by any Governmental Authority with respect to Taxes of the Company or
any of its Subsidiaries.
          (e) Neither the Company nor, to the Knowledge of the Company, any of
its Subsidiaries has ever been a member of an affiliated group of corporations,
within the meaning of Section 1504 of the Code (or any similar provision of
state, local or foreign law), other than the affiliated group of which the
Company is the common parent.

16



--------------------------------------------------------------------------------



 



Execution Copy
          (f) There are no outstanding agreements extending or waiving the
statutory period of limitations applicable to any claim for, or the period for
the collection, assessment or reassessment of, Taxes due from the Company or any
of its Subsidiaries for any taxable period and no request for any such waiver or
extension is currently pending.
          (g) Neither the Company nor any of its Subsidiaries is a party to any
Tax sharing or similar Tax agreement (other than an agreement exclusively
between or among the Company and its Subsidiaries) pursuant to which it will
have any obligation to make any payments with respect to Taxes after the Closing
Date.
          (h) Neither the Company nor any of its Subsidiaries has engaged in any
“reportable transaction” under Section 6011 of the Code and the regulations
promulgated thereunder.
          (i) The Company and its Subsidiaries have withheld all Taxes required
to have been withheld in connection with amounts paid or owing to any employee,
independent contractor, creditor, stockholder or other third party and, to the
extent due and payable, have paid such amounts to the appropriate taxing
authority, except for such Taxes as to which the failure to pay or withhold
would not, individually or in the aggregate, reasonably be expected to have a
Company Material Adverse Effect.
          (j) Neither the Company nor any of its Subsidiaries is subject to a
disallowance of deduction under section 162(m) of the Code under any program,
arrangement or understanding currently in effect.
          (k) No closing agreement pursuant to section 7121 of the Code (or any
similar provision of state, local or foreign law) has been entered into by or
with respect to Company or any of its Subsidiaries.
          (l) Neither the Company nor any of its Subsidiaries has agreed to, or
is required to make, any adjustment under Section 481(a) of the Code and, to the
Knowledge of the Company, no taxing authority has proposed in writing any such
adjustment or change in accounting method.
          (m) There are no liens for Taxes on any of the assets of the Company
or any of its Subsidiaries, other than liens for Taxes not yet due and payable.
          (n) For purposes of this Agreement: (i) “Taxes” shall mean (a) all
federal, state, local or foreign taxes, charges, fees, imposts, levies or other
assessments, including all net income, gross receipts, capital, sales, use, ad
valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation and property taxes, customs duties and
similar fees, assessments and charges, (b) all interest, penalties, fines,
additions to tax or additional amounts imposed by any taxing authority in
connection with any item described in clauses (a) or (b), and (c) any amounts in
respect of any items described in clauses (a) and/or (b) payable by reason of
contract, assumption, transferee liability, operation of Law, Treasury
Regulation Section 1.1502-6(a) (or any predecessor or successor thereof of any
analogous or similar provision under Law) or otherwise, and (ii) “Tax Returns”
shall mean any return, report,

17



--------------------------------------------------------------------------------



 



Execution Copy
claim for refund, estimate, information return or statement, election or other
similar document, including any schedule or attachment thereto, and including
any amendment thereof, required by Tax Law to be filed with any Governmental
Authority with respect to Taxes.
     Section 3.11 Employee Benefits and Labor Matters.
          (a) Section 3.11(a) of the Company Disclosure Schedule sets forth a
complete and correct list, separately with respect to each country in which the
Company or any of its Subsidiaries has employees, of: (i) all “employee benefit
plans” (as defined in Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), and without regard to whether ERISA applies
thereto), and (ii) all other employee benefit plans, agreements, policies or
arrangements, including employment, consulting or other compensation agreements,
collective bargaining agreements and all plans, agreements, policies or
arrangements providing for bonus or other incentive compensation, equity or
equity-based compensation, retirement, deferred compensation, retention or
change in control rights or benefits, termination or severance benefits, stock
purchase, sick leave, vacation pay, salary continuation, hospitalization,
medical insurance, life insurance, fringe benefits or other compensation, or
educational assistance, in each case to which the Company or any of its
Subsidiaries has any obligation or liability (contingent or otherwise)
thereunder for current or former directors or employees of the Company or any of
its Subsidiaries (the “Employees”) or any current or former consultants to the
Company or any of its Subsidiaries (collectively, the “Company Plans”
Section 3.11(a) of the Company Disclosure Schedule indicates each Company Plan
that is maintained outside the jurisdiction of the United States, or covers any
employee residing or working outside the United States (any such Company Plan, a
“Foreign Benefit Plan,” any Company Plan that is not a Foreign Benefit Plan
being called a “Domestic Benefit Plan”).
          (b) True, current and complete copies of the following documents, with
respect to each of the Company Plans, have been made available to Parent by the
Company, to the extent applicable: (i) any plans, all amendments thereto and
related trust documents, insurance contracts or other funding arrangements, and
amendments thereto; (ii) for the most recent two years, Forms 5500 and all
schedules thereto and the most recent actuarial report, if any; (iii) the most
recent IRS determination letter; (iv) the most recent summary plan descriptions
(together with any summary or summaries of modifications thereto); (v) written
descriptions of all non-written material agreements relating to the Company
Plans and (vi) all material correspondence to or from any governmental Authority
within the last three years.
          (c) The Domestic Benefit Plans have been maintained, in all material
respects, in accordance with their terms and with all applicable provisions of
ERISA, the Code and other applicable Laws, and neither the Company nor any of
its Subsidiaries nor, to the Knowledge of the Company, any “party in interest”
or “disqualified person” with respect to the Domestic Benefit Plans has engaged
in a material non-exempt “prohibited transaction” within the meaning of
Section 4975 of the Code or Section 406 of ERISA. No fiduciary has any material
liability for breach of fiduciary duty or any other failure to act or comply in
connection with the administration or investment of the assets of any Domestic
Benefit Plan; provided that this sentence is subject to the Knowledge of the
Company to the extent that any Domestic Benefit Plan refers to a Plan fiduciary
other than (i) the Company, (ii) any Subsidiary, or (iii) or any of their
respective officers, employees and directors.

18



--------------------------------------------------------------------------------



 



Execution Copy
          (d) Each Domestic Benefit Plan that is intended to qualify under
Section 401 of the Code is so qualified and (ii) any trusts intended to be
exempt from federal income taxation under Section 501 of the Code are so exempt.
Nothing has occurred with respect to the operation of such Domestic Benefit
Plans that could cause the loss of such tax favored treatment, qualification or
exemption, or the imposition of any material liability, penalty or Tax under
ERISA, the Code or other applicable Law that, if corrected under the Employee
Plans Compliance Resolution System, could reasonably be expected to give rise to
a material liability.
          (e) No plan currently or ever in the past maintained, sponsored,
contributed to or required to be contributed to by the Company, any of its
Subsidiaries or any of Company’s ERISA Affiliates is or ever in the past was
(i) a “multiemployer plan,” as defined in Section 3(37) of ERISA, (ii) a plan
subject to Title IV of ERISA or (iii) a plan subject to Section 412 of the Code.
The term “ERISA Affiliate” means any Person that, together with the Company,
would be deemed a “single employer” within the meaning of Section 414(b), (c),
(m) or (o) of the Code.
          (f) Except as set forth in Schedule 3.11(f) of the Company Disclosure
Schedule, no Company Plan provides for the payment of any severance or retention
payment (or the settlement of any award) on account of the severance of  any
“service provider” (within the meaning of Section 409A of the Code) such that
the payment (or settlement) would be treated as deferred compensation subject to
Section 409A of the Code.  Neither the Company nor any of its Subsidiaries is a
party to any nonqualified deferred compensation plan subject to Section 409A of
the Code that would subject any Person to tax pursuant to Section 409A of the
Code based upon a good faith interpretation of all applicable regulations,
notices and regulatory guidance. The exercise price of each Company Option is
not less than the fair market value (within the meaning of Section 409A of the
Code) of the underlying stock on the date the Company Option was granted.
          (g) Except as would not reasonably be expected to give rise to a
material liability, (i) all contributions (including all employer contributions
and employee salary reduction contributions) required to have been made under
any of the Domestic Benefit Plans (including workers compensation) have been
made or reflected on the most recent financial statements included in the Filed
Company SEC Documents and (ii) no accumulated funding deficiencies exist in any
of the Domestic Benefit Plans subject to Section 412 of the Code.
          (h) With respect to any Foreign Benefit Plans, (A) all Foreign Benefit
Plans have been established, maintained and administered in compliance in all
material respects with their terms and all applicable statutes, laws,
ordinances, rules, orders, decrees, judgments, writs, and regulations of any
controlling Governmental Authority, (B) all Foreign Benefit Plans that are
required to be funded are fully funded, and with respect to all other Foreign
Benefit Plans, the most recent financial statements contained in the Filed
Company SEC Documents reflect reserves therefor in accordance with GAAP and
(C) no material liability or obligation of the Company or its Subsidiaries
exists with respect to such Foreign Benefit Plans.
          (i) There are no pending actions or lawsuits which have been asserted
or instituted against the Company Plans, the assets of any of the trusts under
such plans or the sponsor or administrator of any of the Company Plans, or
against any fiduciary of the Company

19



--------------------------------------------------------------------------------



 



Execution Copy
Plans (other than routine benefit claims), nor to the Knowledge of the Company,
has any such action or lawsuit been threatened, nor does the Company have any
Knowledge of facts that could form the basis for any such action or lawsuit.
          (j) None of the Domestic Benefit Plans provide for post-employment
life or health insurance, or other welfare benefits coverage for any participant
or any beneficiary of a participant, except (i) as may be required under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) or
other similar law, (ii) deferred compensation benefits accrued as liabilities on
the Company’s financial statements and (iii) at the expense of the participant
or the participant’s beneficiary.
          (k) Except as set forth in Sections 2.1 and 2.3 or under a Contract
listed on Schedule 3.11(k) of the Company Disclosure Schedule, neither the
execution and delivery of this Agreement nor the consummation of the
Transactions will (i) result in any payment becoming due to any Employee,
(ii) increase any benefits otherwise payable under any Company Plan or (iii) 
result in the acceleration of the time of payment or vesting of any such
benefits under any such plan.
          (l) Neither the execution and delivery of this Agreement nor the
consummation of the Transactions will (either alone or in combination with
another event that occurs at or prior to the Effective Time) result in the
payment of any amount that would, individually or in combination with any other
such payment, reasonably be expected to constitute an “excess parachute
payment,” as defined in Section 280G(b)(1) of the Code.
          (m) None of the Employees is represented in his or her capacity as an
employee of the Company or any of its Subsidiaries by any labor organization or
works council or similar representative. Neither the Company nor any of its
Subsidiaries has recognized any labor organization, nor has any labor
organization been elected as the collective bargaining agent of any Employees,
nor has the Company or any of its Subsidiaries entered into any collective
bargaining agreement or union contract recognizing any labor organization as the
bargaining agent of any Employees. The Company and its Subsidiaries are in
compliance in all material respects with all Laws relating to the employment of
labor, including all such Laws relating to wages, hours, the Worker Adjustment
and Retraining Notification Act and any similar state or local “mass layoff” or
“plant closing” law (“WARN”), collective bargaining, discrimination, civil
rights, safety and health, workers’ compensation and the collection and payment
of withholding and/or social security taxes and any similar tax.
     Section 3.12 Environmental Matters. Except for such matters that,
individually or in the aggregate, would not reasonably be expected to have a
Company Material Adverse Effect:
          (a) (i) each of the Company and its Subsidiaries is, and has been, in
compliance with all applicable Environmental Laws, (ii) to the Knowledge of the
Company, there is no investigation, suit, claim, action or proceeding relating
to or arising under Environmental Laws that is pending or threatened against or
affecting the Company or any of its Subsidiaries or any real property currently
or, to the Knowledge of the Company, formerly owned, operated or leased by the
Company or its Subsidiaries; (iii) neither the Company nor any of its
Subsidiaries has received any notice of or entered into or assumed by Contract
or operation

20



--------------------------------------------------------------------------------



 



Execution Copy
of Law or otherwise, any obligation, liability, order, settlement, judgment,
injunction or decree relating to or arising under Environmental Laws; and
(iv) to the Knowledge of the Company, no facts, circumstances or conditions
exist with respect to the Company or any of its Subsidiaries or any property
currently or formerly owned, operated or leased by the Company or any of its
Subsidiaries or any property to or at which the Company or any of its
Subsidiaries transported or arranged for the disposal or treatment of Hazardous
Materials that would reasonably be likely to result in the Company and its
Subsidiaries incurring Environmental Liabilities individually in the excess of
$50,000 or in the aggregate in excess of $250,000.
          (b) (i) The Company has obtained and currently maintains all Permits
necessary under Environmental Laws for their operations as conducted on the date
of this Agreement (“Environmental Permits”), (ii) there is no investigation
known to the Company, nor any action pending or, to the Knowledge of the
Company, threatened against or affecting the Company or any real property owned,
operated or leased by the Company to revoke such Environmental Permits, and
(iii) the Company has not received any written notice from any Governmental
Authority to the effect that there is lacking any Environmental Permit required
under Environmental Law for the current use or operation of any property owned,
operated or leased by the Company.
          (c) For purposes of this Agreement:
          (i) “Environmental Laws” means all Laws relating in any way to the
environment, preservation or reclamation of natural resources, the presence,
management or Release of, or exposure to, Hazardous Materials, or to human
health and safety, including the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601 et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 5101 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Clean Water Act
(33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the
Safe Drinking Water Act (42 U.S.C. § 300f et seq.), the Toxic Substances Control
Act (15 U.S.C. § 2601 et seq.), the Federal Insecticide, Fungicide and
Rodenticide Act (7 U.S.C. § 136 et seq.), and the Occupational Safety and Health
Act (29 U.S.C. § 651 et seq.), each of their state and local counterparts or
equivalents, each of their foreign and international equivalents, and any
transfer of ownership notification or approval statute (including the Industrial
Site Recovery Act (N.J. Stat. Ann. § 13:1K-6 et seq.), as each has been amended
and the regulations promulgated pursuant thereto.
          (ii) “Environmental Liabilities” means, with respect to any Person,
all liabilities, obligations, responsibilities, remedial actions, losses,
damages, punitive damages, consequential damages, treble damages, costs and
expenses (including any amounts paid in settlement, all reasonable fees,
disbursements and expenses of counsel, experts and consultants and costs of
investigation and feasibility studies), fines, penalties, sanctions and interest
incurred as a result of any claim or demand by any other Person or in response
to any violation of Environmental Law, whether known or unknown, accrued or
contingent, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute, to the extent based upon, related to, or
arising under or pursuant to any Environmental Law, environmental permit, order
or agreement with any Governmental Authority or other Person, which relates to
any environmental, health or

21



--------------------------------------------------------------------------------



 



Execution Copy
safety condition, violation of Environmental Law or a Release or threatened
Release of Hazardous Materials.
          (iii) “Hazardous Materials” means any material, substance or waste
that is regulated, classified, or otherwise characterized under or pursuant to
any Environmental Law as “hazardous”, “toxic”, a “pollutant”, a “contaminant”,
“radioactive” or words of similar meaning or effect, including petroleum and its
by-products, asbestos, polychlorinated biphenyls, radon, mold, urea formaldehyde
insulation, chlorofluorocarbons and all other ozone-depleting substances.
          (iv) “Release” means any spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing of or migrating into or through the environment.
     Section 3.13 Contracts.
          (a) Set forth in Section 3.13(a) of the Company Disclosure Schedule is
a list of each Contract that would be required to be filed as an exhibit to a
Registration Statement on Form S-1 under the Securities Act or an Annual Report
on Form 10-K under the Exchange Act if such registration statement or report was
filed by the Company with the SEC on the date of this Agreement and which has
not previously been filed as an exhibit to the Filed Company SEC Documents. Also
set forth in Section 3.13(a) of the Company Disclosure Schedule is a list of
each of the following to which the Company or any of its Subsidiaries is a party
which has not previously been filed as an exhibit to the Filed Company SEC
Documents any:
          (i) Contract that contains a provision capable of being invoked that
(A) is not terminable for convenience upon reasonable notice at no charge that
purports to materially limit, curtail, restrict the ability of the Company or
any of its existing or future Subsidiaries or Affiliates to compete in any
geographic area or line of business or restrict the Persons with whom it and
existing or future Subsidiaries or Affiliates can compete or to whom it or its
existing or future Subsidiaries or Affiliates can sell products or deliver
services, (B) is not terminable for convenience upon reasonable notice at no
charge that purports to grant any exclusivity, right of first refusal, right of
first negotiation, most favored nation status or similar rights that materially
restrict the Company or any of its Subsidiaries, or (C) imposes any liquidated
damages or penalty clauses on the Company or any of its Subsidiaries, offsets
from, or credits to, any other Person (other than service level credits provided
pursuant to agreements with customers entered into in the ordinary course of
business consistent with past practice);
          (ii) Contract with any director, officer or other Affiliate of the
Company other than Contracts under which the Company and its Subsidiaries have
no further liabilities or obligations and no continuing rights;
          (iii) loan or credit agreement, mortgage, indenture, note or other
Contract or instrument evidencing indebtedness for borrowed money by the Company
or any of its Subsidiaries or any Contract or instrument pursuant to which
indebtedness for

22



--------------------------------------------------------------------------------



 



Execution Copy
borrowed money may be incurred or is guaranteed by the Company or any of its
Subsidiaries or by which they may be obligated for the liabilities of another
person;
          (iv) financial derivatives master agreement or confirmation or other
agreement evidencing financial hedging or similar trading activities, other than
Contracts relating to currency hedges or derivatives entered into in the
ordinary course of business consistent with past practice;
          (v) voting agreement;
          (vi) except for Contracts listed in clauses (iii) and (iv) of
Section 3.3 of the Company Disclosure Schedule, mortgage, pledge, security
agreement, deed of trust or other Contract granting a Lien on any material
property or assets of the Company or any of its Subsidiaries;
          (vii) Contract with a supplier or provider of products or services
that has required payments by the Company or any of its Subsidiaries of
consideration (whether or not measured in cash) in the fiscal year 2007 or that
is reasonably likely, based on the Company’s past experience, to require such
payment of consideration in fiscal year 2008 (whether or not measured in cash)
of greater than $500,000 but excluding any Contract that requires payment by the
Company or any of its Subsidiaries on a time and materials basis;
          (viii) Contract with a top thirty (30) customer of the Company
measured by operating revenue received by the Company and its Subsidiaries
during the eighteen (18) month period prior to the date hereof, including
Contracts with any such customer involving software license, maintenance and/or
services;
          (ix) Contract which makes up the top ten (10) services agreement
(excluding any fixed price services agreement) of the Company measured by
operating revenue received by the Company and its Subsidiaries during the
eighteen (18) month period prior to the date hereof;
          (x) Contract which makes up the top ten (10) fixed price services
agreement (excluding any services agreement required to be listed pursuant to
Section 3.13(a)(ix)) of the Company and its Subsidiaries) of the Company
measured by operating revenue received by the Company and its Subsidiaries
during the eighteen (18) month period prior to the date hereof;
          (xi) Contract which makes up the top eighty-five percent (85%) of all
active subscription agreements for the Company’s Freight Matrix products
measured by revenue received by the Company and its Subsidiaries during the
eighteen (18) month period prior to the date hereof;
          (xii) “standstill” or similar agreement restricting the Company;
          (xiii) agreement containing a provision capable of being invoked which
relates to (A) the granting to the Company or any of its Subsidiaries of any
license in or

23



--------------------------------------------------------------------------------



 



Execution Copy
to any Intellectual Property owned by a third party that is used in any current
standard or other product of the Company made generally available by the Company
or is otherwise material to the Company, or (B) the granting by the Company or
any of its Subsidiaries of any license to a third party in or to any
Intellectual Property that are material to the Company, (except, in the case of
each of clause (A) and clause (B), for any (1) licenses for commercial
off-the-shelf software, (2) licenses with terms of use or service posted on a
web site, (3) licenses for third party software generally available to the
public, and (4) non-negotiated licenses of third party Intellectual Property
that is embedded in equipment or fixtures and are used by the Company or any of
its Subsidiaries for internal purposes only; and, in the case of clause (B),
non-exclusive licenses to customers of the Company and its Subsidiaries in the
normal and ordinary course of the day-to-day business of the Company and its
Subsidiaries consistent with past practice);
          (xiv) any agreement granting by the Company or any of its Subsidiaries
any license to a third party to use any source code that is part of the Company
Intellectual Property (except source code escrow arrangements for the benefit of
customers and related agreements with customers of the Company and its
Subsidiaries in the normal and ordinary course of the day-to-day business of the
Company and its Subsidiaries consistent with past practice;
          (xv) any reseller, distribution, alliance, collaboration, joint
marketing or similar agreements that are material to the Company and its
Subsidiaries;
          (xvi) Contract (1) providing for (or imposing any material ongoing
indemnification or other obligations of the Company or any of its Subsidiaries
in connection with) the disposition or acquisition by the Company or any of its
Subsidiaries of (A) any corporation, partnership or other entity or business or
(B) any material amount of assets or rights outside the ordinary course of
business consistent with past practice or (2) pursuant to which the Company or
any of its Subsidiaries has any material ownership interest in any other person
or other business enterprise, other than contracts or agreements under which the
Company and its Subsidiaries have no further liabilities or obligations and no
continuing rights;
          (xvii) settlement agreement, other than (A) releases immaterial in
nature or amount entered into with former employees or independent contractors
of the Company in the ordinary course of business consistent with past practice
in connection with the routine cessation of such employee’s or independent
contractor’s employment with the Company, (B) settlement agreements for cash
only (which has been paid) and does not exceed $100,000 as to such settlement or
(C) settlement agreements entered into more than three years prior to the date
of this Agreement under which none of the Company or its Subsidiaries have any
continuing obligations, liabilities, or rights (excluding releases); or
          (xviii) commitment or agreement to enter into any of the foregoing
(the Contracts and other documents required to be listed on Section 3.13(a) of
the Company Disclosure Schedule, together with any and all other Contracts of
such type entered into in accordance with Section 5.2 and the Contracts filed as
exhibits to the Filed Company

24



--------------------------------------------------------------------------------



 



Execution Copy
SEC Documents, each a “Material Contract”). The Company has heretofore made
available to Parent complete and correct copies of each Material Contract in
existence as of the date of this Agreement, together with any and all amendments
and supplements thereto and material “side letters” and similar documentation
relating thereto.
          (b) Each of the Material Contracts is valid, binding and in full force
and effect and is enforceable in accordance with its terms by the Company and
its Subsidiaries party thereto, subject to the Bankruptcy and Equity Exception.
Neither the Company nor any of its Subsidiaries is in material default under any
Material Contract, nor does any condition exist that, with notice or lapse of
time or both, would constitute a material default thereunder by the Company or
its Subsidiaries party thereto. To the Knowledge of the Company, no other party
to any Material Contract is in material default thereunder, nor does any
condition exist that with notice or lapse of time or both would constitute a
material default by any such other party thereunder. Neither the Company nor any
of its Subsidiaries has received any written notice of termination or
cancellation under any Material Contract or received any notice of breach or
default under any Material Contract which breach has not been cured.
     Section 3.14 Title to Properties.
          (a) The Company and its Subsidiaries (i) have good, valid and
marketable title to all properties and other assets which are reflected on the
most recent consolidated balance sheet of the Company included in the Filed
Company SEC Documents as being owned by the Company or one of its Subsidiaries
(or acquired after the date thereof) and which are, individually or in the
aggregate, material to the Company’s business or financial condition on a
consolidated basis (except properties sold or otherwise disposed of since the
date thereof in the ordinary course of business consistent with past practice
and not in violation of this Agreement), free and clear of all Liens except
(x) statutory liens securing payments not yet due, (y) security interests,
mortgages and pledges that are disclosed in the Filed Company SEC Documents that
secure indebtedness that is reflected in the most recent consolidated financial
statements of the Company included in the Filed Company SEC Documents and
(z) such other imperfections or irregularities of title or other Liens that,
individually or in the aggregate, do not and would not reasonably be expected to
materially affect the use of the properties or assets subject thereto or
otherwise materially impair business operations as presently conducted or as
currently proposed by the Company’s management to be conducted, and (ii) have
good and valid leasehold interests (subject to customary subordination
provisions) in all real property leased or subleased by them which are,
individually or in the aggregate, material to the Company’s business or
financial condition on a consolidated basis. Each parcel of real property leased
or subleased by the Company and its Subsidiaries is listed on Section 3.14(a) of
the Company Disclosure Schedule.
          (b) The tangible assets which are reflected on the most recent
consolidated balance sheet of the Company included in the Filed Company SEC
Documents as being owned by the Company or one of its Subsidiaries (or acquired
after the date of this Agreement) are in good operating condition and repair
(except for normal wear and tear and those defects that are not material) and
have been maintained in accordance with reasonable commercial practices.

25



--------------------------------------------------------------------------------



 



Execution Copy
     Section 3.15 Intellectual Property.
          (a) The Company and its Subsidiaries own, or are validly licensed or
otherwise have the valid right to use, all Intellectual Property and other
intellectual property rights and computer programs that are material to the
conduct of the business of the Company and its Subsidiaries taken as a whole
(collectively, “Company Intellectual Property”). Section 3.15(a) of the Company
Disclosure Schedule sets forth as of the date of this Agreement a list of all
registered Company Intellectual Property that is the subject of a registration
or application with any Governmental Authority owned by, or filed in, the name
of the Company or any of its Subsidiaries (“Registered Company Intellectual
Property”), which list identifies the jurisdiction in which such Registered
Company Intellectual Property was issued and/or where the application or
registration was filed and the date of issuance, registration or application.
          (b) No claims are pending or, to the Knowledge of the Company,
threatened that the Company or any of its Subsidiaries is infringing or
otherwise adversely affecting the rights of any Person with regard to any
Intellectual Property, nor, to the Knowledge of the Company, are there any facts
which could give rise to any claim of infringement, unauthorized use,
misappropriation or violation of any Intellectual Property used or owned by any
Person against the Company or its Subsidiaries. The conduct of the business of
the Company and its Subsidiaries, as currently conducted, does not infringe,
violate or misappropriate any Intellectual Property of any Person, other than
the rights of any Person under any Patents, and, to the knowledge of the
Company, the operation of the Company’s business as now conducted does not
infringe any Patents of any Person. The Company and its Subsidiaries are the
sole and exclusive owners (except for co-ownership rights set forth in
Section 3.15(h) of the Company Disclosure Schedule in certain software jointly
developed with or for customers or other third parties in the ordinary course of
the Company’s business consistent with past practice) of, or have a valid right
to use, sell and license, as the case may be, in each case free and clear of any
Liens to which the Company or any of its Subsidiaries are subject or by which
their respective properties are subject, all Company Intellectual Property used,
sold or licensed by the Company and its Subsidiaries (free and clear of any
Liens with respect to any Company Intellectual Property owned by Company and to
the Knowledge of the Company, free and clear of any Liens with respect to any
Company Intellectual Property licensed to the Company by another Person), as
applicable, in the business of the Company and its Subsidiaries as presently
conducted and as currently contemplated to be conducted.  The Company has not
received written notice of any judgment, order, writ, stipulation or decree, by
which its assets are bound, that (i) restrict in any manner the use, transfer or
licensing of any Company Intellectual Property or (ii) affect the validity, use
or enforceability of any Company Intellectual Property owned by Company or to
the knowledge of the Company, any Company Intellectual Property that is licensed
to the Company.
          (c) To the Knowledge of the Company, no third party is infringing,
violating, misusing or misappropriating any Company Intellectual Property, and
no such claims have been made against a third party by the Company or any of its
Subsidiaries.
          (d) There are no actions that are required to be taken by the Company
or any of its Subsidiaries within ninety (90) days of the date of this Agreement
with respect to registered Company Intellectual Property that, if not taken will
have a material adverse effect on any

26



--------------------------------------------------------------------------------



 



Execution Copy
registered Company Intellectual Property or the prosecution of applications or
registrations relating thereto.
          (e) Section 3.15(e) of the Company Disclosure Schedule list all
Software that is distributed by the Company and its Subsidiaries on the date
hereof and that, to the Knowledge of the Company, uses, incorporates or has
embedded in it any source, object or other software code subject to an “open
source,” “copyleft” or other similar types of license terms (each, an “Open
Source License”) (including, without limitation, any GNU General Public License,
Library General Public License, Lesser General Public License, Mozilla License,
Berkeley Software Distribution License, Open Source Initiative License, MIT,
Apache or public domain licenses, and the like) (collectively, “Open Source
Software”), and the license applicable to such Open Source Software. There is no
use of any Open Source Software by the Company or any of its Subsidiaries that
requires or would reasonably be expected to require, or conditions, or would
reasonably be expected to condition, the: (i) distribution of any Software owned
by the Company or its Subsidiaries under any Open Source License; or
(ii) disclosure, licensing or distribution of any source code of any Software
owned by the Company or any of its Subsidiaries. The Company and its
Subsidiaries are in compliance in all material respects with all license
agreements applicable to the Open Source Software listed in Section 3.15(e) of
the Company Disclosure Schedule.
          (f) The policies and procedures of the Company and its Subsidiaries
provide that each employee or independent contractor of the Company or any of
its Subsidiaries enter into a written agreement ensuring that all Intellectual
Property developed by such Persons is owned exclusively by the Company and its
Subsidiaries, and to the Knowledge of the Company, except as set forth on
Section 3.15(f) of the Company Disclosure Schedule, each employee or independent
contractor of the Company or any of its Subsidiaries has entered into such a
written agreement in each case pursuant to the form of such agreement made
available to Parent or pursuant to a substantially similar form of agreement. To
the Knowledge of the Company, no such consultant, independent contractor or
employee is in breach of his, her or its obligations pursuant to any such
agreement.
          (g) The Company and its Subsidiaries have taken all commercially
reasonable steps to safeguard and maintain the secrecy and confidentiality of
all Trade Secrets used by them, and no Trade Secrets of the Company or its
Subsidiaries have been disclosed without a written non-disclosure or
confidentiality agreement in effect with the recipient of the Trade Secrets.
Except as set forth in Section 3.15(g) of the Company Disclosure Schedule, there
have been no disclosures of the source code to any Software owned by the Company
or its Subsidiaries other than pursuant to the terms of a confidentiality
agreement in effect with the recipient of the Software source code.
Section 3.15(g) of the Company Disclosure Schedule also includes a list of all
source code escrow arrangements to which the Company or any of its Subsidiaries
is a party pursuant to which the source code of any Software owned by the
Company or its Subsidiaries was placed in escrow for the benefit of another
Person.
          (h) Section 3.15(h) of the Company Disclosure Schedule sets forth a
complete list of those Contracts to which the Company or any of its Subsidiaries
(i) grants an explicit covenant not to sue, explicit covenant not to assert or
other explicit immunity from suit under any current or future Intellectual
Property; (ii) is involved in any joint development of any

27



--------------------------------------------------------------------------------



 



Execution Copy
Company Intellectual Property resulting in joint ownership of the Company
Intellectual Property developed pursuant thereto; (iii) by which the Company or
its Subsidiaries grants or transfers, or otherwise confers any ownership right
or title to any Company Intellectual Property (including, but not limited to,
any derivative works, modifications or enhancements to the Company Intellectual
Property, whether created by the Company or any other Person); (iv) by which the
Company or a Subsidiary is assigned or granted an ownership interest in any
Intellectual Property other than agreements with employees and contractors that
assign or grant to the Company ownership of any Intellectual Property developed
in the course of providing services by such employees and contractors; and
(v) under which the Company grants or receives an option or right of first
refusal relating to any Intellectual Property.
          (i) Except with respect to demonstration or trial copies, no product,
system, program or software module designed, developed, distributed, licensed or
otherwise made available by the Company or its Subsidiaries to any Person,
contains any “back door,” “time bomb,” “Trojan horse,” “worm,” “drop dead
device,” “virus” or other software routines or hardware components designed to
permit access or to disable or erase software, hardware or data without the
consent of the user.
          (j) Except as set forth in Section 3.15(j) of the Company Disclosure
Schedule, (i) the Software made designed, developed, sold, installed, licensed
or otherwise made available by the Company to any Person conforms and complies
in all material respects with the terms and requirements of any applicable
warranty and the agreement related to such Software; (ii) no customer or other
Person has asserted or threatened in writing to assert any claim against the
Company during the period beginning three (3) years from the date hereof
(A) under or based upon any warranty provided by or on behalf of the Company, or
(B) under or based upon any other warranty relating to any Software made
available by the Company; and (iii) each currently generally available Software
product made available by the Company was free of any material design defect or
other material defect or deficiency at the time it was sold or otherwise made
available. All installation services, programming services, repair services,
maintenance services, support services, training services, upgrade services and
other services that have been performed by the Company were performed properly
and in full conformity with the terms and requirements of all applicable
warranties and the agreement related to such services and with all applicable
legal requirements. Except for maintenance releases required by Company’s
standard form warranty and maintenance provisions, Schedule 3.15(j) of the
Company Disclosure Schedules lists all of the Company’s and its Subsidiaries’
fixed fee agreements as of June 30, 2008 for which the Company has recorded a
loss reserve in accordance with GAAP, (2) to the Company’s Knowledge, all fixed
fee agreements for the period beginning July 1, 2008 and ending on the date
hereof which would reasonably be likely to result in the Company having to
record a loss reserve in accordance with GAAP for such period, (3) contractual
or other obligations as of June 30, 2008 to any third party that will require
the use of the Company’s product development staff to develop new Software or to
provide modifications, upgrades, new versions or enhancements to existing
Software and (4) to the Knowledge of the Company for the period beginning on
July 1, 2008 and ending on the date hereof, contractual or other obligations to
any third party that will require the use of the Company’s product development
staff to develop new Software or to provide modifications, upgrades, new
versions or enhancements to existing Software. The Company has not agreed to
provide vendor financing with respect to the sale or licensing of any products
or services made available by the Company. No product

28



--------------------------------------------------------------------------------



 



Execution Copy
liability claims have been threatened in writing or filed against the Company
related to any product or service made available by the Company.
          (k) The Company is not and has never been, and no previous owner of
any Company Intellectual Property now owned by the Company was during the
duration of their ownership, a member or promoter of, or a contributor to or
made any commitments or agreements regarding any patent pool, industry standards
body, standard setting organization, industry or other trade association or
similar organization, in each case that could or does require or obligate the
Company or the previous owner to grant or offer to any other Person any license
or right to such Company-owned Company Intellectual Property, including without
limitation any future Intellectual Property developed, conceived, made or
reduced to practice by the Company after the date of this Agreement.
          (l) No funding, facilities or personnel of any governmental entity
were used, directly or indirectly, to develop or create, in whole or in part,
any Company Intellectual Property owned by the Company in such a way as to grant
or give such governmental entity any right or claim to such Company-owned
Company Intellectual Property.
          (m) No college, university or other educational institution, nor any
students, professors, fellow, interns or other Person affiliated with a college,
university or other education institution, were involved in the development of
any Company Intellectual Property owned by the Company in such a way as to grant
or give any of the foregoing any right or claim on any such Company Intellectual
Property.
          (n) The execution, delivery or performance of this Agreement or any
ancillary agreement contemplated hereby, the consummation of the transactions
contemplated by this Agreement or such ancillary agreements and the satisfaction
of any closing condition will not contravene, conflict with or result in any
limitation on Parent’s right, title or interest in or to any Intellectual
Property owned by or licensed to the Company. The Company has no obligations to
pay any additional royalties, license fees or other amounts or provide or pay
any other consideration to any Person under any Contract respecting Intellectual
Property licensed to the Company by another Person or otherwise by reason of
this Agreement or the transactions contemplated herein
          (o) The collection, use, transfer, import, export, storage, disposal,
and disclosure by the Company and its Subsidiaries of personally identifiable
information, or other information relating to persons protected by Law, has not
violated any applicable U.S. or foreign Laws relating to data collection, use,
privacy, or protection (including, without limitation, any requirement arising
under any constitution, statute, code, treaty, decree, rule, ordinance, or
regulation) (collectively, “Data Laws”) in a manner that, individually or in the
aggregate, would reasonably be expected to have a Company Material Adverse
Effect. Since January l, 2006, the Company and its Subsidiaries have complied
with, and is presently in compliance with, its privacy policies, which policies
comply with all Data Laws, except where any non-compliance would not,
individually or in the aggregate, have a Company Material Adverse Effect. There
is no complaint, audit, proceeding, investigation, or claim against or, to the
Knowledge of the Company threatened against, the Company or any of its
Subsidiaries by any Governmental Authority, or by any Person respecting the
collection, use, transfer, import, export, storage,

29



--------------------------------------------------------------------------------



 



Execution Copy
disposal, and disclosure of personal information by any Person in connection
with the Company, its Subsidiaries, or their respective business. To the
Knowledge of the Company, since January 1, 2006 there have been no material
security breaches compromising the confidentiality or integrity of such personal
information.
          (p) The Company has not received any written notice that any current
or prior director, officer, employee, independent contractor or consultant of
the Company or its Subsidiaries claims or has a right to claim an ownership
interest in any Company Intellectual Property or any remuneration or other
payments aside from salary or other compensation already paid by the Company as
a result of having been involved in the development or licensing of any such
Company Intellectual Property while employed by or consulting to the Company or
its Subsidiaries. In those jurisdictions that require the payment of specific
remuneration for the development of Intellectual Property, the Company has made
the required remuneration payments or has a policy and procedure for making such
payments (which policy or procedure has been provided to Parent in writing). In
those jurisdictions that recognize Moral Rights, the Company has obtained
written waivers, consents or agreements from each of the holders of such Moral
Rights whereby such holders will not, at any time, assert such Moral Rights
against the Company. For purposes of this Agreement, “Moral Rights” shall mean
collectively, rights to claim authorship of a work, to object to or prevent any
modification of a work, to withdraw from circulation or control the publication
or distribution of a work, and any similar rights, whether existing under
judicial or statutory law of any country or jurisdiction worldwide, or under any
treaty or similar legal authority, regardless of whether such right is called or
generally referred to as a “moral right.”
     Section 3.16 Insurance. All material insurance policies of the Company and
its Subsidiaries (the “Policies”) are in full force and effect and are listed on
Schedule 3.16 of the Company Disclosure Schedule. Neither the Company nor any of
its Subsidiaries is in material breach or default, and neither the Company nor
any of its Subsidiaries has taken any action or failed to take any action which,
with notice or the lapse of time, would constitute such a breach or default, or
permit termination or modification of any of the Policies. No notice of
cancellation or termination has been received by the Company with respect to any
such Policy. With respect to each of the legal proceedings set forth in the
Company SEC Documents, no carrier of any Policy has asserted any denial of
coverage other than the issuance of customary reservation of rights letters
issued by such carriers in connection with the filing of any claims.
     Section 3.17 Opinion of Financial Advisor. The Board of Directors of the
Company has received the written opinion of J.P. Morgan Securities Inc. (the
“Financial Advisor”) dated as of the date of this Agreement, to the effect that,
as of such date, and subject to the various assumptions and qualifications set
forth therein, the consideration to be received in the Merger by the holders of
Company Common Stock is fair from a financial point of view to such stockholders
(the “Fairness Opinion”). The Company has furnished to Parent a correct and
complete copy of the Fairness Opinion. The Company has obtained the
authorization of the Financial Advisor to include a copy of its Fairness Opinion
in the Company Proxy Statement.
     Section 3.18 Brokers and Other Advisors. Section 3.18 of the Company
Disclosure Schedule identifies each broker, investment banker, financial advisor
or other Person entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission, or the

30



--------------------------------------------------------------------------------



 



Execution Copy
reimbursement of expenses, in connection with the Transactions based upon
arrangements made by or on behalf of the Company or any of its Subsidiaries, and
the fees and expenses of such Persons will be paid by the Company. The Company
has made available to Buyer a true, complete and correct copy of the Company’s
engagement letter with any Person identified in Section 3.18 of the Company
Disclosure Schedule.
     Section 3.19 Anti-Takeover Statutes. The Company has taken all necessary
action to render Section 203 of the DGCL and any other potentially applicable
anti-takeover or similar statute or regulation or provision of the certificate
of incorporation or by-laws, or other organizational or constitutive document or
governing instruments of the Company inapplicable to this Agreement and the
Transactions.
     Section 3.20 Company Rights Agreement. The Company has taken all actions
necessary to (a) render the Company Rights Agreement inapplicable to this
Agreement and the Transactions, (b) ensure that (i) none of Parent, Merger Sub
or any other Subsidiary of Parent is an Acquiring Person (as defined in the
Company Rights Agreement) pursuant to the Company Rights Agreement as the result
of this Agreement and the Transactions and (ii) a Distribution Date, a
Triggering Event or a Share Acquisition Date (as such terms are defined in the
Company Rights Agreement) does not occur, in the case of clauses (i) and (ii),
solely by reason of the execution of this Agreement or the consummation of the
Transactions, and (c) provide that the Final Expiration Date (as defined in the
Company Rights Agreement) shall occur immediately prior to the Effective Time.
     Section 3.21 Related Party Transactions. Except as set forth in
Schedule 3.21 of the Company Disclosure Schedule or the Filed Company SEC
Documents, there are no Material Contracts between the Company or any of its
Subsidiaries, on the one hand, and (a) any officer or director of the Company,
(b) any record or beneficial owner of five percent (5%) or more of the voting
securities of the Company or (c) to the Knowledge of the Company, any Affiliate
of any such officer, director or record or beneficial owner, on the other hand,
in each case, that would be required to be disclosed under Item 404 of
Regulation S-K promulgated under the Securities Act.
     Section 3.22 Company Convertible Notes. To the Company’s Knowledge, after
consultation with the trustee of the indenture pursuant to which the Convertible
Notes were issued, as of the Measurement Date, Section 3.22 of the Company
Disclosure Schedule sets forth a true and complete list of all beneficial owners
of the Convertible Notes.
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB
     Parent and Merger Sub jointly and severally represent and warrant to the
Company:
     Section 4.1 Organization, Standing and Corporate Power. Each of Parent and
Merger Sub is a corporation duly organized, validly existing and in good
standing under the Laws of the jurisdiction in which it is incorporated.

31



--------------------------------------------------------------------------------



 



Execution Copy
     Section 4.2 Authority; Noncontravention.
          (a) Each of Parent and Merger Sub has all necessary corporate power
and authority to execute and deliver this Agreement and to perform their
respective obligations hereunder and to consummate the Transactions. The
execution, delivery and performance by Parent and Merger Sub of this Agreement,
and the consummation by Parent and Merger Sub of the Transactions, have been
duly authorized and approved by all requisite corporate approvals and no other
corporate action on the part of Parent and Merger Sub is necessary to authorize
the execution, delivery and performance by Parent and Merger Sub of this
Agreement and the consummation by them of the Transactions. This Agreement has
been duly executed and delivered by Parent and Merger Sub and, assuming due
authorization, execution and delivery hereof by the Company, constitutes a
legal, valid and binding obligation of each of Parent and Merger Sub,
enforceable against each of them in accordance with its terms, subject to the
Bankruptcy and Equity Exception.
          (b) Neither the execution and delivery of this Agreement by Parent and
Merger Sub, nor the consummation by Parent or Merger Sub of the Transactions,
nor compliance by Parent or Merger Sub with any of the terms or provisions
hereof, will (i) conflict with or violate any provision of the certificate of
incorporation or bylaws of Parent or the certificate of incorporation or bylaws
of Merger Sub or (ii) assuming that the authorizations, consents and approvals
referred to in Section 4.3 are obtained and the filings referred to in
Section 4.3 are made, violate any Law, judgment, writ or injunction of any
Governmental Authority applicable to Parent or Merger Sub or any of their
respective properties or assets, or (iii) require any consent, approval or other
authorization of, or filing with or notification to any person under, materially
violate, conflict with, result in the loss of any material benefit under,
constitute a material default (or an event which, with notice or lapse of time,
or both, would constitute a material default) under, result in the termination
of or a right of termination or cancellation under, or accelerate the
performance required by, or result in the creation of any Lien upon any of the
respective properties or assets of, Parent or Merger Sub or any of their
respective Subsidiaries under, any of the terms, conditions or provisions of any
Contract to which Parent, Merger Sub or any of their respective Subsidiaries is
a party, or by which they or any of their respective properties or assets may be
bound or affected or (iv) result in the creation of any Lien upon any of the
respective properties or assets of, Parent or Merger Sub or any of their
respective Subsidiaries under, any Contract to which the Company or any of its
Subsidiaries is a party, or by which they or any of their respective properties
or assets may be bound or affected except, in the case of clauses (ii), (iii) or
(iv), for such violations, conflicts, losses, defaults, terminations,
cancellations, accelerations or Liens as, individually or in the aggregate,
would not reasonably be expected to have a Parent Material Adverse Effect.
     Section 4.3 Governmental Approvals. Except for (i) filings required under,
and compliance with applicable requirements of, the Exchange Act and the rules
of the NASDAQ Stock Market, (ii) the filing of the Certificate of Merger with
the Secretary of State of the State of Delaware pursuant to the DGCL, and
(iii) filings required under, and compliance with other applicable requirements
of, the HSR Act and Foreign Antitrust Laws, no consents or approvals of, or
filings, declarations or registrations with, any Governmental Authority are
necessary for the execution, delivery and performance of this Agreement by
Parent and Merger Sub or the consummation by Parent and Merger Sub of the
Transactions, other than such other consents,

32



--------------------------------------------------------------------------------



 



Execution Copy
approvals, filings, declarations or registrations that, if not obtained, made or
given, would not, individually or in the aggregate, reasonably be expected to
have a Parent Material Adverse Effect.
     Section 4.4 Information Supplied. The information furnished in writing to
the Company by Parent and Merger Sub relating to Parent or Merger Sub and
specifically for inclusion in the Proxy Statement will not, at the time the
Proxy Statement is first mailed to the stockholders of the Company, at the time
of such Company Stockholders Meeting and at the time filed with the SEC, contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.
     Section 4.5 Ownership and Operations of Merger Sub. Parent owns
beneficially and indirectly of record all of the outstanding capital stock of
Merger Sub. Merger Sub was formed solely for the purpose of engaging in the
Transactions, has engaged in no other business activities and has conducted its
operations only as contemplated hereby.
     Section 4.6 Financing. Parent has delivered to the Company true and
complete copies of the commitment letter, dated as of August 10, 2008, between
Parent, Credit Suisse, Credit Suisse Securities (USA) LLC, Wachovia Bank,
National Association and Wachovia Capital Markets, LLC (together, the
“Lenders”), pursuant to which the Lenders have agreed to lend the amounts set
forth therein (the “Debt Financing”) for the purpose of, inter alia, funding the
transactions contemplated by this Agreement (the “Financing Commitment”). Parent
has fully paid any and all commitment fees or other fees required by the
Financing Commitment to be paid as of the date hereof. The Financing Commitment
has not been amended or modified prior to the date of this Agreement, and the
respective commitments contained in the Financing Commitment has not been
withdrawn or rescinded in any respect. The Financing Commitment is in full force
and effect and constitutes the legal, valid and binding obligations of Parent.
There are no conditions precedent or other contingencies related to the funding
of the full amount of the Debt Financing required to be satisfied by Parent and
Merger Sub, other than as expressly set forth in the Financing Commitment.
Assuming the accuracy of the representations and warranties set forth in
Section 3.2 and the existence of at least $215 million of available,
unrestricted cash on hand with the Company, upon consummation of the Debt
Financing, the net proceeds contemplated by the Financing Commitment will, in
the aggregate, be sufficient for Merger Sub and the Surviving Corporation to pay
the aggregate Merger Consideration, aggregate Option Consideration (the
“Aggregate Option Consideration”) and aggregate RSU Consideration (the
“Aggregate RSU Consideration”) (and any other repayment or refinancing of debt
or preferred stock contemplated by this Agreement or the Financing Commitment)
and any other amounts required to be paid in connection with the consummation of
the Transactions and to pay all related fees and expenses. As of the date of
this Agreement, no event has occurred which, with or without notice, lapse of
time or both, would constitute a default or breach on the part of Parent under
the Financing Commitment and neither Parent nor Merger Sub has any reason to
believe that any of the conditions to the Debt Financing will not be satisfied
or that the Debt Financing will not be available to Parent on the Closing Date.
     Section 4.7 Brokers and Other Advisors. No broker, investment banker,
financial advisor or other Person is entitled to any broker’s, finder’s,
financial advisor’s or other similar

33



--------------------------------------------------------------------------------



 



Execution Copy
fee or commission in connection with the Transactions based upon arrangements
made by or on behalf of Parent or any of its Subsidiaries (other than Citigroup
Global Markets Inc., whose fees shall be paid by Parent).
ARTICLE V.
COVENANTS AND AGREEMENTS
     Section 5.1 Preparation of the Proxy Statement; Stockholder Meeting.
          (a) As promptly as practicable following the date of this Agreement,
the Company shall prepare and, after consultation with Parent, file the Proxy
Statement with the SEC. Parent and the Company shall cooperate with one another
in connection with the preparation of the Proxy Statement and shall furnish all
information concerning such party as the other party may reasonably request in
connection with the preparation of the Proxy Statement. Parent and the Company
shall each use its commercially reasonable efforts to have the Proxy Statement
cleared by the SEC as promptly as reasonably practicable after such filing. The
Company shall use its reasonable best efforts to (i) respond to any comments on
the Proxy Statement or requests for additional information from the SEC with
respect to the Proxy Statement as soon as practicable after receipt of any such
comments or requests and (ii) cause the Proxy Statement to be mailed to the
stockholders of the Company as promptly as practicable following the date of
this Agreement and clearance by the SEC. The Company shall promptly (A) notify
Parent upon the receipt of any such comments or requests and (B) provide Parent
with copies of all correspondence between the Company and its Representatives,
on the one hand, and the SEC and its staff, on the other hand, with respect to
the Proxy Statement. Prior to responding to any such comments or requests or the
filing or mailing of the Proxy Statement, (x) the Company shall provide Parent
with a reasonable opportunity to review and comment on any drafts of the Proxy
Statement and related correspondence and filings, (y) the Company shall include
in such drafts, correspondence and filings all comments reasonably proposed by
Parent and (z) to the extent practicable, the Company and its outside counsel
shall permit Parent and its outside counsel to participate in all communications
with the SEC and its staff (including all meetings and telephone conferences)
relating to the Proxy Statement, this Agreement or any of the Transactions.
Subject to Section 5.3(c), the Proxy Statement shall include the Company Board
Recommendation and, if required, copies of the written opinion of the Financial
Advisors referred to in Section 3.17. If at any time prior to the Effective Time
any event shall occur, or fact or information shall be discovered, that should
be set forth in an amendment of or a supplement to the Proxy Statement, the
Company shall, in accordance with the procedures set forth in this
Section 5.1(a) (including consultation with Parent), prepare and file with the
SEC such amendment or supplement as soon thereafter as is reasonably practicable
and to the extent required by applicable Law, cause such amendment or supplement
to be distributed to the stockholders of the Company.
          (b) The Company shall, as soon as practicable following the date of
this Agreement, establish a record date for, duly call, give notice of, convene
and hold a special meeting of its stockholders (the “Company Stockholders
Meeting”) solely for the purpose of obtaining the Company Stockholder Approval.
Subject to Section 5.3(c), the Company shall, through its Board of Directors,
make the Company Board Recommendation. The Company will

34



--------------------------------------------------------------------------------



 



Execution Copy
(a) use all reasonable efforts to solicit or cause to be solicited from its
stockholders proxies in favor of adoption of this Agreement and (b) subject to
Section 5.3(c), take all other reasonable action necessary to secure the Company
Stockholder Approval.
     Section 5.2 Conduct of Business of the Company. Except as expressly
required by this Agreement, as set forth on Section 5.2 of the Company
Disclosure Schedule or as required by applicable Law, during the period from the
date of this Agreement until the Effective Time, unless Parent otherwise agrees
in writing (which agreement will not be unreasonably withheld or delayed), the
Company shall, and shall cause each of its Subsidiaries to, (x) conduct its
business in the ordinary course consistent with past practice, and (y) use
commercially reasonable efforts, under the circumstances, to maintain and
preserve intact its business organization and the goodwill of those having
significant business relationships with it. Without limiting the generality of
the foregoing, except as expressly required by this Agreement, as set forth on
Section 5.2 of the Company Disclosure Schedule or as required by applicable Law,
during the period from the date of this Agreement to the Effective Time, the
Company shall not, and shall not permit any of its Subsidiaries to, without the
prior consent of Parent (which consent will not be unreasonably withheld or
delayed):
          (a) (i) authorize for issuance or issue, sell, grant, dispose of,
pledge or otherwise encumber any shares of its capital stock, voting securities
or equity interests, or any securities or rights convertible into, exchangeable
or exercisable for, or evidencing the right to subscribe for any shares of its
capital stock, voting securities or equity interests, or any rights, warrants,
options, calls, commitments or any other agreements of any character to purchase
or acquire any shares of its capital stock, voting securities or equity
interests or any securities or rights convertible into, exchangeable or
exercisable for, or evidencing the right to subscribe for, any shares of its
capital stock, voting securities or equity interests, provided that the Company
may issue shares of Company Common Stock upon the exercise of Options and RSUs
that are outstanding on the date of this Agreement and in accordance with the
terms thereof; (ii) redeem, purchase or otherwise acquire any of its outstanding
shares of capital stock, voting securities or equity interests, or any rights,
warrants, options, calls, commitments or any other agreements of any character
to acquire any shares of its capital stock, voting securities or equity
interests; (iii) declare, set aside for payment or pay any dividend on, or make
any other distribution in respect of, any shares of its capital stock or
otherwise make any payments to its stockholders in their capacity as such (other
than regular semi-annual dividends in cash or in kind on the Series B Preferred
Stock at the rate of $25 per share per annum); (iv) split, combine, subdivide or
reclassify any shares of its capital stock; or (v) amend (including by reducing
an exercise price or extending a term) or waive any of its rights under any
provision of the Company Stock Plans or any agreement evidencing any outstanding
Option, RSU or other right to acquire capital stock of the Company or any
restricted stock purchase agreement or any similar or related contract, except
such vesting as required pursuant to employment agreements in effect on the date
of this Agreement, and except that the Company shall take such action as are
necessary to comply with Section 2.3 hereof;
          (b) incur or assume any indebtedness for borrowed money or guarantee
any indebtedness for borrowed money (or enter into a “keep well” or similar
agreement) or issue or sell any debt securities or options, warrants, calls or
other rights to acquire any debt securities of the Company or any of its
Subsidiaries, other than (A) standby letters of credit under the

35



--------------------------------------------------------------------------------



 



Execution Copy
Company’s existing credit agreement listed on Section 3.13(a) of the Company’
Disclosure Schedule to the extent required by Laws, provided that the Company
shall have provided Parent with prompt notice of the issuance of such standby
letters of credit, and (B) borrowings from the Company by a direct or indirect
wholly-owned Subsidiary of the Company in the ordinary course of business
consistent with past practice;
          (c) sell, transfer, lease, license, mortgage, encumber, abandon or
otherwise dispose of or voluntarily permit to become subject to any Lien
(including pursuant to a sale-leaseback transaction or an asset securitization
transaction) any of its material properties or assets (including securities of
Subsidiaries) to any Person, except (A) sales and non-exclusive licenses of
products and services to customers in the ordinary course of business consistent
with past practice, (B)  dispositions of excess equipment or obsolete or
worthless assets or sales of properties or assets (excluding securities of
Subsidiaries) in an amount not in excess of $100,000 in the aggregate;
          (d) make any acquisition (by purchase of securities or assets, merger
or consolidation, or otherwise) of any other Person, business or division;
          (e) make any investment (by contribution to capital, property
transfers, purchase of securities or otherwise) in, or loan or advance (other
than travel and similar advances to its employees in the ordinary course of
business consistent with past practice) to, any Person other than a direct or
indirect wholly owned Subsidiary of the Company in the ordinary course of
business consistent with past practice;
          (f) other than in the ordinary course of business consistent with past
practice, enter into, terminate or amend (other than immaterial amendments) any
Material Contract;
          (g) increase in any manner the compensation of any of its directors,
officers or employees or enter into, establish, amend, modify or terminate any
employment, consulting, retention, change in control, collective bargaining,
bonus or other incentive compensation, profit sharing, health or other welfare,
stock option or other equity (or equity-based), pension, retirement, vacation,
severance, deferred compensation or other compensation or benefit plan
(including any plan that would constitute a Company Plan), policy, agreement,
trust, fund or arrangement with, for or in respect of, any stockholder,
director, officer, other employee, consultant or Affiliate, or enter into or
make any loans or advances to directors, officers or employees (other than
advances in the ordinary course of business consistent with past practice) other
than (i) as required pursuant to applicable Law or the terms of any employment
agreement or Company Plan existing as of the date of this Agreement,
(ii)  increases in salaries, wages and benefits of employees (but not officers)
made in the ordinary course of business consistent with past practice and in
amounts and in a manner consistent with past practice and (iii) taking any such
actions in connection with the hiring and termination of employees (other than
officers, as such term is used in Rule 16a-1(f) of the Exchange Act) in the
ordinary course of business consistent with past practice;
          (h) make any changes (other than immaterial changes made in the
ordinary course of business consistent with past practice) in financial or tax
accounting methods, principles, policies or practices (or change an annual
accounting period), except insofar as may

36



--------------------------------------------------------------------------------



 



Execution Copy
be required by GAAP, the SEC, the Internal Revenue Service or applicable Law
(including published Tax guidance) or such changes in practices as may be made
in connection with the Company’s efforts to enhance its and its Subsidiaries’
internal controls over financial reporting;
          (i) amend the Company Charter Documents or the Subsidiary Documents;
          (j) adopt a plan or agreement of complete or partial liquidation,
dissolution, restructuring, recapitalization, merger, consolidation or other
reorganization;
          (k) waive, release, assign, settle or compromise any action,
investigation, proceeding or litigation instituted, commenced, pending or
threatened against the Company or any of its Subsidiaries, other than waivers,
releases, assignments, settlements or compromises in the ordinary course of
business consistent with past practice that involve only the payment of monetary
damages by the Company and its Subsidiaries not in excess of $100,000 in the
aggregate and that do not impose equitable relief or any restrictions on the
business and operations of, on, or the admission of any wrongdoing by, the
Company or any of its Subsidiaries;
          (l) enter into any license with respect to Company Intellectual
Property unless such license is non-exclusive and entered into in the ordinary
course of business consistent with past practices;
          (m) permit any material item of Company Intellectual Property to
become abandoned, cancelled, invalidated or dedicated to the public;
          (n) make capital expenditures in any fiscal quarter in excess of
$100,000; or
          (o) agree, in writing or otherwise, to take any of the foregoing
actions or, subject to Section 5.3, take any action or agree, in writing or
otherwise, to take any action, which would cause any of the conditions to the
Merger set forth in this Agreement not to be satisfied.
     Section 5.3 No Solicitation by the Company; Etc.
          (a) The Company and its Subsidiaries shall, and the Company shall use
its reasonable best efforts to cause the Company’s and its Subsidiaries’
respective directors, officers, investment bankers, financial advisors,
attorneys, accountants, agents and other representatives (collectively,
“Representatives”) to, and shall use reasonable best efforts to cause its and
its Subsidiaries’ non-officer employees to, immediately cease and cause to be
terminated any discussions or negotiations with any Person with respect to a
Takeover Proposal. The Company and its Subsidiaries shall not, and the Company
shall not knowingly authorize or permit its Representatives to, and shall not
knowingly authorize or permit its and its Subsidiaries’ non-officer employees
to, directly or indirectly (i) solicit, initiate or knowingly facilitate or
encourage (including by way of furnishing information or providing assistance)
any inquiries or proposals that constitute, or may reasonably be expected to
lead to, any Takeover Proposal, (ii) participate in any discussions or
negotiations with, or furnish or disclose any non-public information relating to
the Company or any of its Subsidiaries to or otherwise cooperate with or assist,
any third party regarding any Takeover Proposal, (iii) approve, endorse or
recommend any Takeover Proposal or (iv) enter into any letter of intent or
agreement related to

37



--------------------------------------------------------------------------------



 



Execution Copy
any Takeover Proposal; provided, however, that if after the date hereof the
Company receives an unsolicited, bona fide written Takeover Proposal made after
the date hereof and the Board of Directors (or a committee thereof) of the
Company determines in good faith after consultation with outside legal counsel
(i)  that such Takeover Proposal is, or is reasonably likely to lead to, a
Superior Proposal and (ii) that the failure to take such action would be
inconsistent with its fiduciary duties to the Company’s stockholders under
applicable law, then the Company may, at any time prior to obtaining the Company
Stockholder Approval (but in no event after obtaining the Company Stockholder
Approval), (A) furnish information with respect to the Company and its
Subsidiaries to the Person making such Takeover Proposal, but only after such
Person is a party to or enters into a customary confidentiality agreement with
the Company (which confidentiality agreement must be no less favorable to the
Company in any material respect (i.e., no less restrictive with respect to the
conduct of such Person) than the then applicable terms of the Confidentiality
Agreement) and which shall permit the Company to comply with the terms of this
Section 5.3, provided that (1) such confidentiality agreement may not include
any provision calling for an exclusive right to negotiate with the Company and
(2) the Company advises Parent of all such non-public information delivered to
such Person concurrently with its delivery to such Person and concurrently with
its delivery to such Person the Company delivers to Parent all such information
not previously provided to Parent, (B) participate in discussions and
negotiations with such Person regarding such Takeover Proposal (including
solicitation of a revised Takeover Proposal) and (C) enter into the
confidentiality agreement contemplated by clause (A) of this proviso. The
Company shall take all action necessary to enforce, and shall not waive or
amend, each confidentiality, standstill or similar agreement to which the
Company or any of its Subsidiaries is a party or by which any of them is bound
(in each case, other than any such agreement with Parent); provided, however,
that the Company may waive any standstill or similar agreement and permit a
proposal to be made if the Board (or committee thereof) determines in good
faith, after consultation with outside counsel, that failure to do so would be
inconsistent with its fiduciary duty under applicable law. The Company shall
provide Parent with a correct and complete copy of any confidentiality agreement
entered into pursuant to this paragraph within 24 hours of the execution
thereof.
          (b) In addition to the other obligations of the Company set forth in
this Section 5.3, the Company shall promptly advise Parent no later than
twenty-four hours after receipt by an officer or director of the Company, if any
proposal, offer, inquiry or other contact is initially received by, any
information is initially requested from, or any discussions or negotiations are
sought to be initiated or continued with, the Company in respect of any Takeover
Proposal, and shall notify Parent, indicate the identity of the Person making
such proposal, offer, inquiry or other contact and the material terms and
conditions of any proposals or offers or the nature of any inquiries or contacts
(and shall include with such notice copies of any written materials received
from or on behalf of such Person relating to such proposal, offer, inquiry or
request), and thereafter shall promptly (within twenty four hours) keep Parent
informed of all material developments affecting the status and terms of any such
proposals, offers, inquiries or requests and of the status of any such
discussions or negotiations.
          (c) Except as expressly permitted by this Section 5.3(c), neither the
Board of Directors of the Company nor any committee thereof shall (i)(A)
qualify, withdraw or modify, in a manner adverse to Parent, or propose publicly
to qualify, withdraw or modify, in a manner adverse to Parent, the Company Board
Recommendation or (B) approve or recommend, or

38



--------------------------------------------------------------------------------



 



Execution Copy
propose publicly to approve or recommend, any Takeover Proposal (any action
described in this clause (i) being referred to as an “Adverse Recommendation
Change”) or (ii) approve or recommend, or propose publicly to approve or
recommend, or cause or authorize the Company or any of its Subsidiaries to enter
into, any letter of intent, agreement in principle, memorandum of understanding,
merger, acquisition, purchase or joint venture agreement or other agreement
related to any Takeover Proposal (other than a confidentiality agreement in
accordance with Section 5.3(a)) (each, a “Company Acquisition Agreement”).
Notwithstanding the foregoing or any other provision of this Agreement, prior to
the time that the Company Stockholder Approval has been obtained (but in no
event after obtaining the Company Stockholder Approval) (x) the Board of
Directors of the Company (or committee thereof) may make an Adverse
Recommendation Change if the Board of Directors (or committee thereof)
determines in good faith, after consultation with outside legal counsel, that
the failure to make such Adverse Recommendation Change would be inconsistent
with its fiduciary duties to the Company’s stockholders under the applicable
law, and, with respect to any recommendation of a Takeover Proposal, the Board
(or committee thereof) determines in good faith that such Takeover Proposal
constitutes a Superior Proposal, and (y) if the Company receives an unsolicited,
bona fide written Takeover Proposal that the Board of Directors (or committee
thereof) determines in good faith constitutes a Superior Proposal, the Board of
Directors (or committee thereof) may, in response to such Superior Proposal
after the expiration of the three business day period described below, cause the
Company to enter into a definitive agreement with respect to such Superior
Proposal but only if the Company shall have concurrently with entering into such
definitive agreement terminated this Agreement pursuant to
Section 7.1(d)(ii) and prior thereto or concurrently therewith paid the
Termination Fee required pursuant to Section 7.3, but in any event only after
the third business day following Parent’s receipt of written notice (the
“Notice”) from the Company advising Parent that the Board of Directors of the
Company (or any committee thereof) is prepared to enter into a definitive
agreement with respect to such Superior Proposal and terminate this Agreement
(it being understood that the Company shall be required to deliver a new Notice
in respect of any revised Superior Proposal (other than immaterial revisions)
from such third party or its Affiliates that the Company proposes to accept,
attaching the most current version of such agreement to such Notice and the
other information required by Section 5.3(b) (which information shall be updated
on a current basis), and only if at the end of such three business day period,
after taking into account any revised terms as may have been proposed by Parent
in writing (and not withdrawn) since its receipt of such Notice, the Board of
Directors of the Company (or committee thereof) has again in good faith made the
determination referred to above in this clause (y).
          (d) For purposes of this Agreement:
          “Takeover Proposal” means any inquiry, proposal or offer from any
Person or “group” (as defined in Section 13(d) of the Exchange Act), other than
Parent and its Subsidiaries, relating to any (A) direct or indirect acquisition
(whether in a single transaction or a series of related transactions) of assets
of the Company and its Subsidiaries (including securities of Subsidiaries) equal
to 20% or more of the Company’s consolidated assets or to which 20% or more of
the Company’s consolidated revenues on a consolidated basis for the then
preceding four completed and publicly reported calendar quarters are
attributable, (B) direct or indirect acquisition (whether in a single
transaction or a series of related transactions) of 20% or more of the Company

39



--------------------------------------------------------------------------------



 



Execution Copy
Common Stock, (C) tender offer or exchange offer that if consummated would
result in any Person or “group” (as defined in Section 13(d) of the Exchange
Act) beneficially owning 20% or more of the Company Common Stock or (D) merger,
consolidation, share exchange, business combination, recapitalization,
liquidation, dissolution or similar transaction involving the Company or any of
its Subsidiaries; in each case, other than the Transactions.
          “Superior Proposal” means an unsolicited, written Takeover Proposal
made by a third party, which is on terms and conditions which the Board of
Directors of the Company (or committee thereof) determines in its good faith
judgment (after consultation with the Financial Advisor or another financial
advisor of national reputation) to be more favorable to the Company’s
stockholders from a financial point of view (taking into account all terms and
conditions of the Takeover Proposal, including any break-up fees, expense
reimbursement provisions and financial terms, and the ability of the Person
making such proposal to consummate the transactions contemplated by such
proposal, based upon, among other things, the availability of financing and the
expectation of obtaining required approvals) than the Merger and the other
Transactions, taking into account at the time of determination any changes to
the terms of this Agreement that as of that time had been proposed by Parent in
writing (and not withdrawn), except that the reference to “20%” in the
definition of “Takeover Proposal” shall be deemed to be a reference to “50%”.
          (e) Nothing in this Section 5.3 shall prohibit the Board of Directors
of the Company from taking and disclosing to the Company’s stockholders a
position contemplated by Rule 14e-2(a), Rule 14d-9 or Item 1012(a) of
Regulation M-A promulgated under the Exchange Act if such Board of Directors
determines in good faith, after receiving the advice of outside counsel, that
failure to so disclose such position would be inconsistent with applicable Law;
provided, however, that if such disclosure has the effect of withdrawing or
modifying the Company Board Recommendation in a manner adverse to Parent or the
approval of this Agreement by the Board of Directors of the Company, Parent
shall have the right to terminate this Agreement to the extent set forth in
Section 7.1(c)(iii) of this Agreement.
     Section 5.4 Further Action; Reasonable Best Efforts.
          (a) Upon the terms and subject to the conditions set forth in this
Agreement, each of the parties hereto shall, and shall cause their respective
Affiliates to, use reasonable best efforts to take, or cause to be taken, all
actions necessary, proper and advisable under applicable Laws to consummate the
Transactions as promptly as practicable. In furtherance and not in limitation of
the foregoing, each party shall: (i) make an appropriate filing of a
Notification and Report Form pursuant to the HSR Act with respect to the
Transactions as promptly as practicable and supply as promptly as practicable
any additional information and documentary material that may be requested
pursuant to the HSR Act; (ii) make any additional filings required by any
applicable Competition Law and take all other actions reasonably necessary,
proper or advisable to cause the expiration or termination of the applicable
waiting periods under the HSR Act or other Competition Laws, and comply with
applicable Foreign Antitrust Laws, as promptly as practicable; and (iii) subject
to applicable Laws relating to access to and the exchange of information, use
its reasonable best efforts to (A) cooperate with each other in connection with

40



--------------------------------------------------------------------------------



 



Execution Copy
any filing or submission and in connection with any investigation or other
inquiry under or relating to any Competition Law; (B) keep the other parties
informed of any communication received by such party from, or given by such
party to, the Federal Trade Commission (the “FTC”), the Antitrust Division of
the Department of Justice (the “DOJ”) or any other Governmental Authority and of
any communication received or given in connection with any proceeding by a
private party, in each case regarding any of the Transactions; and (C) permit
the other parties hereto to review in advance any communication intended to be
given by it to, and consult with the other parties in advance of any meeting or
conference with, the FTC, the DOJ or any such other Governmental Authority, and
to the extent permitted by the FTC, the DOJ or such other applicable
Governmental Authority, give the other parties the opportunity to attend and
participate in such meetings and conferences. To the extent permitted by Law,
Parent shall have the right to direct all matters relating to compliance with
Competition Laws in connection with any Transaction.
          (b) In furtherance and not in limitation of the covenants of the
parties contained in Section 5.4(a), but subject to Section 5.4(c), in the event
that any legal, administrative, arbitral or other proceeding, claim, suit or
action is instituted (or threatened to be instituted) by a Governmental
Authority or private party under any Competition Laws challenging any of the
Transactions or in the event that any Governmental Authority shall otherwise
object to any of the Transactions, each of Parent, Merger Sub and the Company
shall cooperate with each other and use its respective reasonable best efforts:
(A) to vigorously defend, contest and resist any such proceeding, claim, suit,
action or challenge; (B) to have vacated, lifted, reversed or overturned any
decree, judgment, injunction or other order, whether temporary, preliminary or
permanent, that is in effect and that prohibits, prevents or restricts
consummation of the Transactions; and (C) to resolve objections.
          (c) Notwithstanding anything to the contrary contained in this
Agreement, in no event shall Parent or any of its Subsidiaries or Affiliates be
obligated to, and the Company shall not, without Parent’s prior written consent,
propose or agree to accept any undertaking or condition, enter into any consent
decree, make any divestiture, accept any operational restriction or take or
commit to take any action that would reasonably be expected to limit: (i) the
freedom of action of Parent or its Subsidiaries or Affiliates with respect to
the operation of, or Parent’s ability to retain, the Company or any businesses,
product lines or assets of the Company, or (ii) Parent’s or its Subsidiaries’ or
Affiliates’ ability to retain, own or operate any portion of the businesses,
product lines or assets of Parent or any of its Subsidiaries or Affiliates, or
alter or restrict in any way the business or commercial practices of Parent or
its Subsidiaries or Affiliates or the Company or its Subsidiaries (any such
event, a “Burdensome Condition”).
          (d) Notwithstanding the foregoing or any other provision of this
Agreement, nothing in this Section 5.4 shall limit a party’s right to terminate
this Agreement pursuant to Section 7.1(b)(i) or (ii) so long as such party has
up to then complied in all material respects with its obligations under this
Section 5.4.
          (e) The Company shall not take any action that would result in any
state takeover statute or similar Law becoming applicable to any of the
Transactions. If any state takeover statute or similar Law becomes applicable to
any of the Transactions, Parent, Merger Sub and the Company shall use reasonable
best efforts to take all action necessary to ensure that

41



--------------------------------------------------------------------------------



 



Execution Copy
the Transactions may be consummated as promptly as practicable on the terms
contemplated by this Agreement and otherwise minimize the effect of such Law on
the Transactions.
          (f) For purposes hereof, “Competition Laws” means the HSR Act, the
Clayton Act, as amended, the Federal Trade Commission Act, as amended, and all
other applicable Laws issued by a Governmental Authority that are designed or
intended to prohibit, restrict or regulate actions having the purpose or effect
of monopolization or restraint of trade or lessening of competition through
merger or acquisition, including any Foreign Antitrust Laws.
     Section 5.5 Public Announcements. The initial press release with respect to
the execution of this Agreement shall be a joint press release to be reasonably
agreed upon by Parent and the Company. Thereafter and prior to the Effective
Time, neither the Company nor Parent shall issue or cause the publication of any
press release or other public announcement (to the extent not previously issued
or made in accordance with this Agreement) with respect to the Merger, this
Agreement or the other Transactions without the prior consent of the other party
(which consent shall not be unreasonably withheld or delayed), except (i) as may
be required by Law (including, without limitation, as permitted by
Section 5.3(e)) or by any applicable listing agreement with a national
securities exchange as determined in the good faith judgment of the party
proposing to make such release (in which case such party shall not issue or
cause the publication of such press release or other public announcement without
prior consultation with the other party) or (ii) for press releases or
announcements to be issued with respect to actions taken by the Company or its
Board of Directors as permitted by and in accordance with Section 5.3.
     Section 5.6 Access to Information; Confidentiality.
          (a) Subject to applicable Laws relating to the exchange of information
(including applicable Competition Laws) and the Confidentiality Agreement, the
Company shall, and shall cause each of its Subsidiaries to, afford to Parent and
Parent’s Representatives reasonable access after providing reasonable prior
written notice, during normal business hours to all of the Company’s and its
Subsidiaries’ properties, assets, books, Contracts, commitments, electronic and
physical records, correspondence (including electronic correspondence),
officers, employees, accountants, counsel, financial advisors and other
Representatives and the Company shall furnish (or otherwise make available,
including through the SEC EDGAR system) promptly to Parent (i) a copy of each
report, schedule and other document (A) filed, furnished or received by it or
any of its Subsidiaries pursuant to the requirements of Federal or state
securities Laws or (B) filed or furnished by it or any of its Subsidiaries with
any Governmental Authority with respect to compliance with applicable Laws and
(ii) all other information concerning its and its Subsidiaries’ business,
properties and personnel as Parent may reasonably request; provided, however,
that nothing in this Agreement shall require the Company or any of its
Subsidiaries to provide access to any item that contains confidential
information the Company is obligated to any third party to maintain the
confidentiality of.
          (b) Except for disclosures permitted by the terms of the
Confidentiality Agreement dated as of December 12, 2007 between Parent and the
Company (as it may be amended from time to time, the “Confidentiality
Agreement”), Parent and Parent’s Representatives shall hold information received
from the Company pursuant to this Section 5.6

42



--------------------------------------------------------------------------------



 



Execution Copy
in confidence in accordance with the terms of the Confidentiality Agreement. The
terms of the Confidentiality Agreement shall continue in full force and effect
following execution (or termination) of this Agreement.
          (c) No investigation by Parent or its representatives or advisors
prior to or after the date of this Agreement shall diminish, obviate or cure any
breach of any representation, warranty, covenant or agreement contained in this
Agreement or otherwise affect Parent’s rights under Articles I, VI and VII of
this Agreement.
     Section 5.7 Notification of Certain Matters. The Company shall give prompt
notice to Parent, and Parent shall give prompt notice to the Company, of (i) any
notice or other communication received by such party from any Governmental
Authority in connection with the Transactions or from any Person alleging that
the consent of such Person is or may be required in connection with the
Transactions, if the subject matter of such communication or the failure of such
party to obtain such consent could be material to the Company, the Surviving
Corporation or Parent, (ii) any actions, suits, claims, investigations or
proceedings commenced or, to such party’s Knowledge, threatened against,
relating to or involving or otherwise affecting such party or any of its
Subsidiaries which relate to the Transactions, (iii) the discovery of any fact
or circumstance that, or the occurrence or non-occurrence of any event the
occurrence or non-occurrence of which, would cause any representation or
warranty made by such party contained in this Agreement to be untrue such that
the conditions set forth in Section 6.2(a) or 6.3(a) would not be satisfied and
(iv) any failure of such party to comply with or satisfy any covenant or
agreement to be complied with or satisfied by it hereunder such that the
conditions set forth in Section 6.2(b) or 6.3(b) would not be satisfied;
provided, however, that the delivery of any notice pursuant to this Section 5.7
shall not (x) be considered an admission that any representation or warranty is
untrue for purposes of Article VI or Article VII, (y) cure any breach or
non-compliance with any other provision of this Agreement or (z) limit the
remedies available to the party receiving such notice; provided, further, that
the failure to deliver any notice pursuant to this Section 5.7 shall not be
considered in determining whether the condition set forth in Section 6.2(b) or
6.3(b) has been satisfied or the related termination right in Article VII is
available except to the extent that a party hereto is actually prejudiced by
such failure to give notice.
     Section 5.8 Indemnification and Insurance.
          (a) From and after the Effective Time, the Surviving Corporation shall
(and Parent shall cause the Surviving Corporation to) indemnify the individuals
who at or prior to the Effective Time were directors or officers of the Company
(collectively, the “Indemnitees”) with respect to all acts or omissions by them
in their capacities as such at any time prior to the Effective Time, to the
fullest extent permitted by (A) the Company Charter Documents as in effect on
the date of this Agreement, (B) any applicable contract as in effect on the date
of this Agreement and (C) applicable Law; provided, however, that the Surviving
Corporation shall not be required to indemnify any Indemnitee for such
Indemnitee’s criminal conduct or fraud.
          (b) Parent will provide, or cause the Surviving Corporation to
provide, for a period of not less than six years after the Effective Time, the
Indemnitees (as defined to mean those persons currently insured under the
Company’s directors’ and officers’ insurance and

43



--------------------------------------------------------------------------------



 



Execution Copy
indemnification policy) with an insurance and indemnification policy that
provides coverage for events occurring at or prior to the Effective Time (the
“D&O Insurance”) that is no less favorable than the existing policy or, if
substantially equivalent insurance coverage is unavailable, the best available
coverage; provided, however, that Parent and the Surviving Corporation shall not
be required to pay an annual premium for the D&O Insurance in excess of 300% of
the annual premium currently paid by the Company for such insurance, provided,
further, that if the annual premiums of such insurance coverage exceed such
amount, Parent or the Surviving Corporation shall be obligated to obtain a
policy with the greatest coverage available for a cost not exceeding such
amount. Notwithstanding the foregoing, the Surviving Corporation may fulfill its
obligation to provide insurance under this Section 5.8(b) by obtaining a prepaid
“tail” policy of at least the same coverage and amounts containing terms and
condition which are, in the aggregate, no less favorable to the insured than the
existing policy, and maintaining such “tail” policy in full force and effect for
a period of at least six (6) years.
          (c) The Indemnitees to whom this Section 5.8 applies shall be third
party beneficiaries of this Section 5.8. The provisions of this Section 5.8 are
intended to be for the benefit of each Indemnitee, his or her heirs and his or
her representatives.
          (d) In the event that Parent or the Surviving Corporation or any of
their respective successors or assigns (i) consolidates with or merges into any
other Person and shall not be the continuing or surviving corporation or entity
of such consolidation or merger or (ii) transfers or conveys all or a majority
of its properties and assets to any Person, then, and in each such case, proper
provision shall be made so that the successors and assigns of Parent or the
Surviving Corporation shall succeed to the obligations set forth in this
Section 5.8.
     Section 5.9 Securityholder Litigation. The Company shall give Parent prompt
written notice of, and the opportunity to participate in, the defense or
settlement of any securityholder litigation against the Company and/or its
directors relating to the Transactions, and no such settlement shall be agreed
to without Parent’s prior written consent (which consent shall not be
unreasonably withheld or delayed).
     Section 5.10 Fees and Expenses. Whether or not the Merger is consummated,
and except as otherwise contemplated under Section 7.3 of the Agreement, all
fees and expenses incurred in connection with this Agreement, the Merger and the
Transactions shall be paid by the party incurring such fees or expenses;
provided, however, that Company and Parent shall share equally (a) the filing
fee of Parent’s pre-merger notification report under the HSR Act and all fees
and expenses incurred by Parent or Company in seeking approvals under all other
applicable Antitrust Laws, and (b) all fees and expenses, other than
accountants’ and attorneys’ fees, incurred with respect to the printing, filing
and mailing of the Proxy Statement (including any related preliminary materials)
and any amendments or supplements thereto).
     Section 5.11 Employee Benefits.
          (a) Without limiting the provisions of Section 5.11(d) hereof, for a
period of time of at least one year following the Closing Date, Parent shall, or
shall cause its Affiliates to, provide each employee who continues employment
with the Surviving Corporation (a “Continuing Employee”) with combined aggregate
pay (which shall include rates of base salary

44



--------------------------------------------------------------------------------



 



Execution Copy
or wages and annual bonus opportunities) and employee benefits that are
comparable to the pay and benefits provided to similarly situated employees of
Parent or its Affiliates, provided that for such purposes of this covenant,
stock options and other equity awards shall be disregarded.
          (b) Continuing Employees shall also be provided credit for all service
with the Company and its subsidiaries, to the same extent as such service was
credited for such purpose by the Company and its Subsidiaries for such
Continuing Employees, under (i) all employee benefit plans, programs, policies
and fringe benefits (other than stock option and other equity award programs)
arrangements to be provided to such employees for purposes of eligibility and
vesting, (ii) severance plans, programs and policies to be provided to such
employees for purposes of calculating the amount of each such employee’s
severance benefits and (iii) vacation and sick leave plans, programs and
policies for purposes of calculating the amount of each such employee’s vacation
and sick leave, except, in each case, as would result in a duplication of
benefits. With respect to each employee benefit plan, program or policy of
Parent or its Subsidiaries that is a “welfare benefit plan” (as defined in
Section 3(1) of ERISA, and without regard to whether ERISA applies thereto) in
which Continuing Employees participate following the Effective Time, Parent or
its Subsidiaries shall cause there to be waived any pre-existing condition
limitations. In addition, to the extent permissible under the terms of such
plan, if the effective time at which a Continuing Employee participates in any
such plan falls within an annual period of coverage under such plan, each
Continuing Employee shall be given credit for covered expenses paid by that
Continuing Employee and his or her dependents under comparable Company plans
during the applicable coverage period through such effective time toward
satisfaction of any annual deductible limitation and out-of-pocket maximum that
may apply under that plan of the Surviving Corporation and its Subsidiaries.
          (c) Parent shall, or shall cause the Surviving Corporation to, assume
and either shall, or shall cause the Surviving Corporation to, discharge the
obligations under each employment, severance or retention agreement (including
the establishment and funding of any related rabbi trust) listed in
Section 3.11(a) of the Company Disclosure Schedule.
          (d) Notwithstanding anything in this Agreement to the contrary,
nothing in this Section 5.11 shall impede or limit Parent, Merger Sub, the
Company, the Surviving Corporation or any of their Affiliates from terminating
any of their employees at any time for any reason or no reason, subject to the
provisions of applicable Law.
          (e) Effective no later than the last day of the payroll period
immediately preceding the Closing Date, the Company and its ERISA Affiliates, as
applicable, shall each terminate any and all plans intended to include a Code
Section 401(k) arrangement (collectively, the “401(k) Plans”) unless Parent
provides written notice to the Company that any 401(k) Plan shall not be so
terminated. Unless Parent provides such written notice to the Company, no later
than seven (7) business days prior to the Closing Date, the Company shall
provide to Parent (i) copies of duly adopted resolutions by the Company’s Board
of Directors authorizing the termination of such 401(k) Plans and (ii) with
respect to each 401(k) Plan, an executed amendment to the 401(k) Plan sufficient
to assure compliance with all applicable requirements of the Code and
regulations thereunder so that the tax-qualified status of the 401(k) Plan shall
be maintained at the time of termination. The form and substance of such
resolutions and amendment shall be subject to the prior review and approval of
Parent.

45



--------------------------------------------------------------------------------



 



Execution Copy
          (f) The provisions of this Section 5.11 are solely for the benefit of
the parties to this Agreement, and no current or former employee, director or
independent contractor or any other individual associated therewith shall be
regarded for any purpose as a third party beneficiary of this Section 5.11 and
nothing herein shall be construed as an amendment to any Company Plan for any
purpose.
     Section 5.12 Convertible Notes. Parent acknowledges that the consummation
of the Merger will constitute a “Fundamental Change,” as such term is defined in
Indenture dated as of November 23, 2005 (the “Indenture”) between the Company
and The Bank of New York Mellon Trust Company N.A., as successor in interest to
JPMorgan Chase Bank, National Association, as Trustee (the “Trustee”).
          (a) As soon as possible, after the date of this Agreement, the Company
shall enter into a supplemental indenture with the Trustee in form agreed to by
Parent (the “Supplemental Indenture”) to be effective at the Effective Time. The
Supplemental Indenture shall, among other things, amend the Indenture to remove
the Indenture Covenants (as defined in the Consent and Conversion Agreement).
          (b) As soon as reasonably practical after the date hereof, the Company
shall provide to each holder of the outstanding Convertible Notes a Consent and
Conversion Agreement, in the forms agreed to by Parent and the Company and
substantially similar to the Consent and Conversion Agreement dated as of even
date herewith between the Company and Highbridge International LLC, (together,
the “Consent and Conversion Agreements”). The Consent and Conversion Agreements
shall provide, among other things, (i) for the payment upon conversion of a Note
of the sum of the Conversion Obligation, the Consent Premium (both as defined in
the Consent and Conversion Agreement), accrued but unpaid interest on such
Convertible Notes and the Make Whole Premium (as defined in the Indenture)
(together, the “Conversion Price”) for such Note, (ii) the acknowledgement and
agreement of such holders to the removal and deletion of each of the Indenture
Covenants from the Indenture effective automatically upon the conversion of such
holder’s Convertible Notes, and (iii) for the sale of the Warrants held by such
holder to the Company effective as of the Effective Time for the price for the
Warrants set forth in the applicable Consent and Conversion Agreement. The
Company shall ensure that the price paid for any Note shall not exceed the
Conversion Price for such Note. The conversion of the Convertible Notes (and any
payments in connection with such conversion) shall be conditioned on the
occurrence of the Closing. Prior to the Effective Time, the Company shall take
all steps reasonably necessary upon consultation with Parent to obtain the
Supplemental Indenture and to complete the conversion of the Convertible Notes
surrendered pursuant to the Consent and Conversion Agreements. The Company shall
not, without the consent of Parent, waive any condition to the Consent and
Conversion Agreements or make any changes to the Consent and Conversion
Agreements other than as agreed between Parent and the Company.
          (c) Promptly after the date of this Agreement, the Company shall use
commercially reasonable efforts to prepare all other necessary and appropriate
documentation required by the Indenture in connection with the transactions
contemplated herein (collectively, the “Note Documents”), and such Note
Documents shall comply as to form and substance with applicable legal
requirements, including, but not limited to, the requirements under the
Indenture.

46



--------------------------------------------------------------------------------



 



Execution Copy
The Company shall, and shall cause its Subsidiaries to, use its and their
reasonable commercial efforts to have its and their Representatives to provide
such cooperation to Parent as Parent may reasonably request in connection with
the Note Documents and the conversion of the Convertible Notes. All Note
Documents and mailings to the holders of the Convertible Notes in connection
with the transactions contemplated herein shall be subject to the prior review
and comment by each of the Company and Parent and shall be reasonably acceptable
to each of them.
          (d) Following the Closing and to the extent any Convertible Notes
remain outstanding, Parent shall use commercially reasonable efforts to cause
the Surviving Corporation to assume and discharge the obligations of the Company
under the Indenture and the Supplemental Indenture in accordance with the terms
thereof, including the giving of any notices and making of any payments that may
be required in connection with any repurchases or conversions of Convertible
Notes occurring as a result of such Fundamental Change, and the Company shall
assist Parent and the Surviving Corporation in assuming such obligations of the
Company.
     Section 5.13 Warrants. Parent acknowledges that the consummation of the
Merger will constitute a “Change of Control,” as such term is defined in the
Warrants. Prior to the Effective Time, the Company shall take all commercially
reasonable actions to provide for the (i) Company’s purchase of the Warrants at
the Effective Time for the price for the Warrants set forth in the applicable
Consent and Conversion Agreement, (ii) the cancellation of all the outstanding
Warrants effective upon the Effective Time and (iii) all such other action that
Parent may reasonably request, including the giving of any notices, in
connection with any purchases of the Warrants in connection with such Change of
Control in accordance with the terms thereof.
     Section 5.14 Debt Financing.
          (a) Parent shall use its reasonable best efforts to take, or cause to
be taken, all actions and to do, or cause to be done, all things necessary,
proper or advisable to arrange and obtain the Debt Financing on the terms and
conditions described in the Financing Commitment, including commercially
reasonable efforts to (i) maintain in effect the Financing Commitment,
(ii) satisfy on a timely basis all conditions applicable to Parent and Merger
Sub to obtaining the Debt Financing, (iii) enter into definitive agreements with
respect thereto on terms and conditions contained in the Financing Commitment or
consistent in all material respects with the Financing Commitment, and
(iv) consummate the Debt Financing at or prior to the Closing. Parent shall give
the Company prompt notice (A) of any material breach by any party of the
Financing Commitment of which Parent or Merger Sub becomes aware, (B) if and
when Parent or Merger Sub becomes aware that any portion of the financing
contemplated by the Financing Commitment will not be available to consummate the
Transactions and (C) of any termination of the Financing Commitment. Parent
shall keep the Company informed on a reasonably current basis in reasonable
detail of the status of their efforts to arrange the Debt Financing or
Alternative Financing and provide to the Company copies of executed copies of
the definitive documents related to the Debt Financing or Alternative Financing
(excluding any fee letters, engagement letters or other agreements that are
confidential by their terms). If the Financing Commitment shall expire or
terminate for any reason, Parent shall use its reasonable best efforts to
promptly obtain, and will promptly provide the Company with a copy of, a new
financing commitment that provides for an amount of financing sufficient to
consummate the transactions

47



--------------------------------------------------------------------------------



 



Execution Copy
contemplated hereby and other terms and conditions the aggregate effect of which
is not materially adverse to Parent in comparison with those contained in the
Financing Commitment as originally issued (an “Alternate Financing”). Any
Alternate Financing may be made by the Lenders or other lenders that are parties
to the Financing Commitment as originally issued or another bona fide lender or
lenders acceptable to the Parent. Parent shall accept any such commitment letter
if the funding conditions and other terms and conditions contained therein are
not materially adverse to Parent in comparison with those contained in the
Financing Commitment as originally issued.
          (b) The Company shall provide, and shall cause its Subsidiaries and
use its reasonable best efforts to cause its and their respective
Representatives to provide on a timely basis, such reasonable assistance and
cooperation in connection with the arrangement of the Debt Financing
contemplated by the Financing Commitment (or Alternate Financing, as applicable)
as may be reasonably requested by Parent, provided, however, that no such
requested cooperation may unreasonably interfere with the ongoing operations of
the Company and its Subsidiaries. Such cooperation shall include (i) making
senior management of the Company reasonably available for customary lender
meetings and “roadshow” presentations and cooperating with prospective lenders
in performing their due diligence, (ii) providing due diligence materials to the
parties to the Financing Commitment or other potential financing sources
(including pursuant to an Alternate Financing) (iii) furnishing all financial
statements and financial and other information that are customarily prepared by
the Company and reasonably required in connection with such Debt Financing or
Alternate Financing, as applicable, (iv) assisting Parent and its debt financing
sources in the preparation of, and executing, if applicable, an offering
document and definitive transaction documents for such Debt Financing or
Alternate Financing, as applicable, and materials for rating agency
presentations, (v) cooperating with the marketing efforts of Parent and its debt
financing sources for such Debt Financing or Alternate Financing, as applicable,
(vi) providing such other documents as may be reasonably requested by Parent in
connection therewith, and (vii) facilitating the pledge of collateral (including
the release of any Liens on the assets of the Company and its Subsidiaries) to
secure the Debt Financing or Alternate Financing, as applicable, at and after
the Closing; provided, that that no obligation of the Company or any of its
Subsidiaries under any certificate, document or instrument shall be effective
until the Effective Time and none of the Company or any Subsidiary shall be
required to pay any commitment or other similar fee or incur any other liability
in connection with the Debt Financing or Alternate Financing, as applicable,
prior to the Closing.
     Section 5.15 Inventions Assignment. Prior to the Effective Time, the
Company shall use commercially reasonable efforts to obtain from each employee
and independent contractor listed on Schedule 3.15(f) of the Company Disclosure
Schedule a fully executed written agreement in a form acceptable to Parent
providing that all Company Intellectual Property developed by such Persons is
owned exclusively by the Company and its Subsidiaries; provided that,
notwithstanding anything in this Agreement to the contrary, no failure to have
obtained such fully executed agreements from such employees and independent
contractors prior to the Effective Time shall be deemed to constitute a failure
of the condition to the Merger set forth in Section 6.2(b).
     Section 5.16 Product Review. Prior to the Effective Time, the Company shall
respond promptly to Parent’s reasonable requests for information concerning the
Company’s use of Open

48



--------------------------------------------------------------------------------



 



Execution Copy
Source Software (including providing descriptions of whether and how the Open
Source Software is or was used, modified and/or distributed) and shall use
commercially reasonable efforts to take such actions as reasonably requested by
Parent to address issues identified by Parent arising from the results of the
scan of the currently-supported release(s) of the Company’s Software at the
request of Parent; provided that, notwithstanding anything in this Agreement to
the contrary, no failure to have completed the actions requested by Parent
pursuant to this Section 5.16 prior to the Effective Time shall be deemed to
constitute a failure of the condition to the Merger set forth in Section 6.2(b).
ARTICLE VI.
CONDITIONS PRECEDENT
     Section 6.1 Conditions to Each Party’s Obligation to Effect the Merger. The
respective obligations of each party hereto to effect the Merger shall be
subject to the satisfaction (or waiver, if permissible under applicable Law) on
or prior to the Closing Date of the following conditions:
          (a) Stockholder Approval. The Company Stockholder Approval shall have
been obtained in accordance with applicable Law and the Company Charter
Documents; 
          (b) No Injunctions or Restraints. No Law, injunction, judgment or
ruling enacted, promulgated, issued, entered, amended or enforced by any
Governmental Authority (collectively, “Restraints”) shall be in effect
enjoining, restraining, preventing or prohibiting consummation of the Merger or
making the consummation of the Merger illegal; and
          (c) Regulatory Approvals. The waiting period applicable to the
consummation of the Merger under any applicable Competition Laws shall have
expired or been terminated and all other approvals or consents required of any
other Governmental Authority for the consummation of the Merger shall have been
obtained.
     Section 6.2 Conditions to Obligations of Parent and Merger Sub. The
obligations of Parent and Merger Sub to effect the Merger are further subject to
the satisfaction (or waiver, if permissible under applicable Law) on or prior to
the Closing Date of the following conditions:
          (a) Representations and Warranties. The representations and warranties
of the Company contained in Sections 3.2, 3.3(a), 3.3(b) and 3.3(d) shall be
true and correct in all respects (except, in the case of Section 3.2 for such
inaccuracies as are de minimis in the aggregate), in each case both when made
and at and as of the Closing Date, as if made at and as of such time (except to
the extent expressly made as of an earlier date, in which case as of such date)
and (ii) all other representations and warranties of the Company set forth
herein shall be true and correct (without giving effect to any limitation as to
“materiality” or “Company Material Adverse Effect” set forth therein, when made
and at and as of the Closing Date as if made at and as of such time (except to
the extent expressly made as of an earlier date, in which case as of such date),
except where the failure of such representations and warranties to be so true
and correct would not have a Company Material Adverse Effect.

49



--------------------------------------------------------------------------------



 



Execution Copy
          (b) Performance of Obligations of the Company. The Company shall have
performed in all material respects all obligations required to be performed by
it under this Agreement at or prior to the Closing Date.
          (c) Officer’s Certificate. Parent shall have received a certificate,
signed by the chief executive officer or chief financial officer of the Company,
certifying as to the matters set forth in Sections 6.2(a) and 6.2(b).
          (d) No Litigation. There shall not be any action, investigation,
proceeding or litigation instituted, commenced, pending or threatened by or
before any Governmental Authority in which a Governmental Authority is a party,
nor shall there be any Restraint in effect, that would (i) restrain, enjoin,
prevent, prohibit or make illegal the acquisition of some or all of the shares
of Company Common Stock by Parent or Merger Sub or the consummation of the
Merger or the other Transactions, (ii) impose limitations on the ability of
Parent or its Affiliates effectively to exercise full rights of ownership of all
shares of the Surviving Corporation in a manner that materially and adversely
affects the value of the Company and its Subsidiaries taken as a whole,
(iii) result in the imposition of a Burdensome Condition, or (iv) result in a
Company Material Adverse Effect.
          (e) Supplemental Indenture. Contemporaneously with the Effective Time,
the Supplemental Indenture shall be duly and validly executed by each of the
Company and the Trustee, shall be in full force and effect, shall be binding and
enforceable against the holder of the outstanding Convertible Notes, and shall
not have been modified, rescinded, terminated or superseded.
          (f) Consent and Conversion Agreement. The Consent and Conversion
Agreement dated as of August 10, 2008 by and between the Company and Highbridge
International LLC shall be duly and validly executed by each of the parties
thereto, shall be in full force and effect and binding on the parties thereto
and shall not have been modified, rescinded, terminated or superseded.
          (g) Company Material Adverse Effect. Since the date of this Agreement,
there shall not have been any Company Material Adverse Effect.
     Section 6.3 Conditions to Obligation of the Company. The obligation of the
Company to effect the Merger is further subject to the satisfaction (or waiver,
if permissible under applicable Law) on or prior to the Closing Date of the
following conditions:
          (a) Representations and Warranties. The representations and warranties
of Parent and Merger Sub contained in this Agreement (without giving effect to
any materiality or Parent Material Adverse Effect qualification) shall be true
and correct as of the Closing Date as though made on the Closing Date (except to
the extent such representations and warranties expressly relate to an earlier
date, in which case as of such earlier date), except as does not have,
individually or in the aggregate, a Parent Material Adverse Effect;
          (b) Performance of Obligations of Parent and Merger Sub. Parent and
Merger Sub shall have performed in all material respects all obligations
required to be performed by them under this Agreement at or prior to the Closing
Date; and

50



--------------------------------------------------------------------------------



 



Execution Copy
          (c) Officer’s Certificate. The Company shall have received a
certificate, signed by a duly authorized representative of Parent, certifying as
to the matters set forth in Sections 6.3(a) and 6.3(b).
     Section 6.4 Frustration of Closing Conditions. None of the Company, Parent
or Merger Sub may rely on the failure of any condition set forth in Section 6.1,
6.2 or 6.3, as the case may be, to be satisfied if such failure was caused by
such party’s failure to use its reasonable best efforts to consummate the Merger
and the other Transactions, as required by and subject to Section 5.4.
ARTICLE VII.
TERMINATION
     Section 7.1 Termination. This Agreement may be terminated and the
Transactions abandoned at any time prior to the Effective Time:
          (a) by the mutual written consent of the Company and Parent duly
authorized by each of their respective Boards of Directors; or
          (b) by either of the Company or Parent:
          (i) if the Merger shall not have been consummated on or before the
six-month anniversary of execution of this Agreement (the “Outside Date”),
provided, however, that the right to terminate this Agreement under this
Section 7.1(b)(i) shall not be available to a party if the failure of the Merger
to have been consummated on or before the Outside Date was primarily due to such
party’s breach or failure to perform any of its representations, warranties,
covenants or agreements set forth in this Agreement;
          (ii) if any Restraint having the effect set forth in Section 6.1(b)
shall be in effect and shall have become final and nonappealable; provided,
however, that the right to terminate this Agreement under this
Section 7.1(b)(ii) shall not be available to a party if such Restraint was
primarily due to such party’s breach or failure to perform any of its
representations, warranties, covenants or agreements set forth in this
Agreement; or
          (iii) if the Company Stockholder Approval shall not have been obtained
at the Company Stockholders Meeting duly convened therefor (including any
adjournment or postponement thereof) upon a vote taken on this Agreement; or
          (c) by Parent:
          (i) if the Company shall have breached or failed to perform in any
material respect any of its material covenants or agreements set forth in this
Agreement, or if any representation or warranty of the Company shall have become
untrue, in either case such that the conditions set forth in Section 6.2(a) or
(b) would not be satisfied (a “Terminating Company Breach”); provided, however,
that if such Terminating Company Breach is curable by the Company through the
exercise of reasonable best efforts prior to

51



--------------------------------------------------------------------------------



 



Execution Copy
the Outside Date and within twenty (20) business days, then Parent shall not be
permitted to terminate this Agreement pursuant to this Section 7.1(c)(i) until
the earlier to occur of (1) the expiration of a twenty (20) business day period
after delivery of written notice from Parent to the Company of such breach or
inaccuracy, as applicable, or (2) the Company ceasing to exercise reasonable
best efforts to cure such breach or inaccuracy, provided that the Company
continues to exercise reasonable best efforts to cure such breach or inaccuracy
(it being understood that Parent may not terminate this Agreement pursuant to
this Section 7.1(c)(i) if such breach or inaccuracy by the Company is cured
within such twenty (20) business day period);
          (ii) if any Restraint having the effect of granting or implementing
any relief referred to Section 6.2(d) shall be in effect and shall have become
final and nonappealable;
          (iii) if (x) the Company enters into a Company Acquisition Agreement
or (y) the Board of Directors of the Company or any committee thereof (A) shall
have made an Adverse Recommendation Change or (B) shall not have rejected any
bona fide publicly announced offer for a Takeover Proposal within ten
(10) business days of the making thereof (including, for these purposes, by
taking no position with respect to the acceptance of a tender offer or exchange
offer by its stockholders, which shall constitute a failure to reject such offer
for a Takeover Proposal);
          (iv) if the Company (i) breaches any material obligations under
Section 5.1 or Section 5.3, or the Board of Directors of the Company or any
committee thereof shall resolve to do any of the foregoing;
          (v) if a Company Material Adverse Effect shall occur and be
continuing, provided that if such Company Material Adverse Effect is curable by
the Company through the exercise of reasonable best efforts prior to the Outside
Date and within twenty (20) business days, then Parent shall not be permitted to
terminate this Agreement pursuant to this Section 7.1(c)(v) until the earlier to
occur of (1) the expiration of a twenty (20) business day period after delivery
of written notice from Parent to the Company of such Company Material Adverse
Effect, or (2) the Company ceasing to exercise reasonable best efforts to cure
such Material Adverse Effect, provided that the Company continues to exercise
reasonable best efforts to cure such Company Material Adverse Effect (it being
understood that Parent may not terminate this Agreement pursuant to this
Section 7.1(c)(v) if such Company Material Adverse Effect is cured within such
twenty (20) calendar day period); or
          (d) by the Company:
          (i) if Parent or Merger Sub shall have breached or failed to perform
any of its representations, warranties, covenants or agreements set forth in
this Agreement, or if any representation or warranty of Parent or Merger Sub
shall have become untrue, in either case such that the conditions set forth in
Section 6.3(a) or (b) would not be satisfied (a “Terminating Parent Breach”);
provided, however, that if such Terminating Parent Breach is curable by Parent
or Merger Sub through the exercise

52



--------------------------------------------------------------------------------



 



Execution Copy
of reasonable best efforts prior to the Outside Date and within twenty
(20) business days, then the Company shall not be permitted to terminate this
Agreement pursuant to this Section 7.1(d)(i) until the earlier to occur of
(1) the expiration of a twenty (20) business day period after delivery of
written notice from the Company to Parent of such breach or inaccuracy, as
applicable, or (2) Parent ceasing to exercise reasonable best efforts to cure
such breach or inaccuracy, provided that Parent continues to exercise reasonable
best efforts to cure such breach or inaccuracy (it being understood that the
Company may not terminate this Agreement pursuant to this Section 7.1(d)(i) if
such breach or inaccuracy by Parent is cured within such twenty (20) business
day period); 
          (ii) at any time prior to the Company Stockholder Approval, if
concurrently with such termination the Company enters into a definitive Company
Acquisition Agreement providing for a Superior Proposal in accordance with
Section 5.3(c); provided that prior thereto or concurrently therewith the
Company shall have paid or caused to be paid the Termination Fee to Parent in
accordance with Section 7.3 (and such termination of this Agreement by the
Company shall not take effect unless and until the Termination Fee shall have
been paid to Parent); or
          (iii) if the Effective Time shall not have occurred on or before the
date required pursuant to Section 1.2 due to Parent’s or Merger Sub’s failure to
effect the Closing in breach of this Agreement, and at the time of such
termination (treating such date of termination as if it were the Closing Date)
the conditions set forth in Sections 6.1 and 6.2 (other than the delivery by the
Company of the officer’s certificate contemplated by Section 6.2(c)) have been
satisfied or waived.
     Section 7.2 Effect of Termination. In the event of the termination of this
Agreement as provided in Section 7.1, written notice thereof shall be given to
the other party or parties, specifying the provision hereof pursuant to which
such termination is made, and this Agreement shall forthwith become null and
void (other than the provisions of Sections 3.18, 5.6(b), 5.10, 7.2 and 7.3, and
Article VIII, all of which shall survive termination of this Agreement), and
there shall be no liability on the part of Parent, Merger Sub or the Company or
their respective directors, officers and Affiliates, except (i) as provided in
Section 7.3, and (ii) nothing shall relieve any party from liability for fraud
or, subject to the limitations set forth in Section 7.3 and Section 8.8, any
breach of this Agreement.
     Section 7.3 Termination Fee.
          (a) In the event that (A) (x) this Agreement is terminated by the
Company or Parent pursuant to Section 7.1(b)(i) (and at the time of such
termination a vote to obtain the Company Stockholder Approval has not been held)
or Section 7.1(b)(iii), (y) prior to such termination, any Person or “group” (as
defined in Section 13(d) of the Exchange Act), other than Parent and its
Subsidiaries, Affiliates and Representatives (on behalf of Parent), shall have
publicly announced (and shall not have withdrawn) an intention (whether or not
conditional or withdrawn) to make a Takeover Proposal or such Takeover Proposal
has otherwise become publicly known and (z) the Company enters into a definitive
agreement with respect to, or consummates, a transaction contemplated by any
Takeover Proposal within twelve (12) months of the date this Agreement is
terminated, (B) this Agreement is terminated by Parent pursuant to

53



--------------------------------------------------------------------------------



 



Execution Copy
Section 7.1(c)(iii) or (C) this Agreement is terminated by the Company pursuant
to Section 7.1(d)(ii), then in any such event under clause (A), (B) or (C) of
this Section 7.3(a), the Company shall pay to Parent a termination fee of
$15,000,000 in cash (the “Company Termination Fee”). Any payment required to be
made pursuant to clause (A) of this Section 7.3(a) shall be made to Parent
promptly following the earlier of the execution of a definitive agreement with
respect to, or the consummation of, any transaction contemplated by a Takeover
Proposal; any payment required to be made pursuant to clause (B) of this
Section 7.3(a) shall be made to Parent promptly following (and in any event not
later than two business days after) termination of this Agreement by Parent
pursuant to such section; and any payment required to be made pursuant to
clause (C) of this Section 7.3(a) shall be made to Parent prior to or
simultaneously with (and as a condition to the effectiveness of) termination of
this Agreement by the Company pursuant to Section 7.1(d)(ii). All such payments
shall be made by wire transfer of immediately available funds to an account to
be designated by Parent.
          (b) In the event that this Agreement is terminated by the Company
pursuant to Section 7.1(d)(i) or 7.1(d)(iii),or by Parent or the Company
pursuant to Section 7.1(b)(i) at a time when the Agreement could have been
terminated by the Company pursuant to Section 7.1(d)(iii) then Parent shall pay
to the Company a termination fee of $20,000,000 in cash (the “Parent Termination
Fee”), it being understood that in no event shall Parent to be required to pay
the Parent Termination Fee on more than one (1) occasion. If the Parent
Termination Fee becomes payable pursuant to this Section 7.3(b), it shall be
paid no later than three (3) Business Days after the termination of this
Agreement pursuant to Section 7.1(d)(i) or Section 7.1(d)(iii).
          (c) In the event that the Company shall fail to pay the Termination
Fee when due, or Parent shall fail to pay the Parent Termination Fee when due,
as the case may be, such payment amount shall accrue interest for the period
commencing on the date such payment amount became past due, at a rate equal to
the rate of interest publicly announced by Citibank, in the City of New York
from time to time during such period, as such bank’s Prime Lending Rate. In
addition, if either party shall fail to pay such payment amount when due, such
party shall also pay to such other party all of such other party’s costs and
expenses (including attorneys’ fees) in connection with efforts to collect such
payment amount. Each of the Company and Parent acknowledges that the payment
amounts and the other provisions of this Section 7.3 are an integral part of the
Transactions and that, without these agreements, neither the Company nor Parent
would enter into this Agreement.
          (d) If this agreement is terminated by the Company pursuant to
Section 7.1(d)(i) or Section 7.1(d)(iii), the Company’s right to receive payment
of the Parent Termination Fee from Parent in respect thereof shall be the sole
and exclusive remedy of the Company and its Affiliates against Parent or Merger
Sub or any of their respective former, current or future stockholders,
directors, officers, employees, representatives or Affiliates (collectively, the
“Parent Related Parties”) for any loss suffered as a result of the failure of
the Merger to be consummated or for a breach or failure to perform hereunder or
otherwise (“Company Damages”) and upon payment of such amount none of the Parent
Related Parties shall have any further liability or obligation relating to or
arising out of this Agreement or the Transactions (except that Parent shall also
be obligated with respect to Section 7.3(c)).

54



--------------------------------------------------------------------------------



 



Execution Copy
          (e) Notwithstanding anything herein to the contrary, (i) the maximum
aggregate liability of Parent and Merger Sub for all Company Damages (inclusive
of the Parent Termination Fee), shall be limited to an amount equal to the
Parent Termination Fee plus any amounts that become due under Section 7.3(c)
(the “Parent Liability Limitation”), and in no event shall the Company or any of
its Affiliates seek (x) any Company Damage in excess of such amount, (y) any
Company Damages in any amount if the Parent Termination Fee has been paid or
(z) any other recovery, judgment, or damages of any kind, including equitable
relief or consequential, indirect, or punitive damages, against Parent and
Merger Sub or any other Parent Related Parties in connection with this Agreement
or the Transactions and (ii) the Company acknowledges and agrees that it has no
right of recovery against, and no personal liability shall attach to, in each
case with respect to Company Damages, any of the Parent Related Parties, through
Parent or otherwise, whether by or through attempted piercing of the corporate
veil, by or through a claim by or on behalf of Parent against or any other
Parent Related Party, by the enforcement of any assessment or by any legal or
equitable proceeding, by virtue of any statute, regulation or applicable Law, or
otherwise, except for its rights to recover the Parent Termination Fee or
Company Damages subject to the Parent Liability Limitation, from Parent (but not
any other Parent Related Party), in each case, subject to the Parent Liability
Limitation and the other limitations described therein and herein. Subject to
the limitations contained herein, recourse against Parent hereunder shall be the
sole and exclusive remedy of the Company and its Affiliates against any other
Parent Related Party in respect of any liabilities or obligations arising under,
or in connection with, this Agreement or the Transactions.
ARTICLE VIII.
MISCELLANEOUS
     Section 8.1 Nonsurvival of Representations and Warranties. Except as
otherwise provided in this Agreement, the representations, warranties and
agreements of each party hereto shall remain operative and in full force and
effect regardless of any investigation made by or on behalf of any other party
hereto, any Person controlling any such party or any of their officers,
directors or Representatives, whether prior to or after the execution of this
Agreement, and no information provided or made available shall be deemed to be
disclosed in this Agreement or in the Company Disclosure Schedule, except to the
extent actually set forth herein or therein. The representations, warranties and
agreements in this Agreement shall terminate at the Effective Time or, except as
otherwise provided in Section 7.2, upon the termination of this Agreement
pursuant to Section 7.1, as the case may be, except that the agreements set
forth in Article II and Sections 5.8, 5.9, 5.10, 5.11 and 5.12 and any other
agreement in this Agreement which contemplates performance after the Effective
Time shall survive the Effective Time indefinitely and those set forth in
Sections 3.18, 5.6(b), 5.10, 7.2 and 7.3 and this Article VIII shall survive
termination indefinitely. The Confidentiality Agreement shall (i) survive
termination of this Agreement in accordance with its terms and (ii) terminate as
of the Effective Time.
     Section 8.2 Amendment or Supplement. At any time prior to the Effective
Time, this Agreement may be amended or supplemented in any and all respects,
whether before or after receipt of the Company Stockholder Approval, by written
agreement of the parties hereto, by action taken by their respective Boards of
Directors; provided, however, that following approval of the Transactions by the
stockholders of the Company, there shall be no amendment or change

55



--------------------------------------------------------------------------------



 



Execution Copy
to the provisions hereof which by Law would require further approval by the
stockholders of the Company without such approval.
     Section 8.3 Extension of Time, Waiver, Etc. At any time prior to the
Effective Time, any party may, subject to applicable Law, (a) waive any
inaccuracies in the representations and warranties of any other party hereto,
(b) extend the time for the performance of any of the obligations or acts of any
other party hereto or (c) waive compliance by the other party with any of the
agreements contained herein or, except as otherwise provided herein, waive any
of such party’s conditions. Notwithstanding the foregoing, no failure or delay
by the Company, Parent or Merger Sub in exercising any right hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right hereunder. Any agreement on the part of a party hereto to any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed on behalf of such party.
     Section 8.4 Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned, in whole or in part, by
operation of Law or otherwise, by any of the parties without the prior written
consent of the other parties, except that Parent and/or Merger Sub may assign,
in their sole discretion, any of or all their respective rights, interests and
obligations under this Agreement to any Affiliate of Parent or to one or more
financing sources for collateral purposes without the written consent of the
Company, but no such assignment shall relieve Merger Sub of any of its
obligations hereunder. Subject to the preceding sentence, this Agreement shall
be binding upon, inure to the benefit of, and be enforceable by, the parties
hereto and their respective successors and permitted assigns. Any purported
assignment not permitted under this Section shall be null and void.
     Section 8.5 Counterparts; Facsimile; Electronic Transmission. This
Agreement may be executed in counterparts (each of which shall be deemed to be
an original but all of which taken together shall constitute one and the same
agreement) and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other parties. The exchange
of copies of this Agreement and of signature pages by facsimile or electronic
transmission shall constitute effective execution and delivery of this Agreement
as to the parties and may be used in lieu of the original Agreement for all
purposes. Signatures of the parties transmitted by facsimile or electronic
transmission shall be deemed to be their original signatures for all purposes.
     Section 8.6 Entire Agreement; No Third-Party Beneficiaries. This Agreement,
the Company Disclosure Schedule and the Confidentiality Agreement (a) constitute
the entire agreement, and supersede all other prior agreements and
understandings, both written and oral, among the parties, or any of them, with
respect to the subject matter hereof and thereof and (b) except for the
provisions of Section 5.8, are not intended to and shall not confer upon any
Person other than the parties hereto any rights or remedies hereunder.
     Section 8.7 Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware applicable to
contracts executed in and to be performed entirely within that State.

56



--------------------------------------------------------------------------------



 



Execution Copy
     Section 8.8 Specific Enforcement. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed by the Company in accordance with their specific terms or were
otherwise breached and that money damages would not be an adequate remedy. It is
accordingly agreed that Parent and Merger Sub shall be entitled to an injunction
or injunctions to prevent breaches of this Agreement by the Company and to
enforce specifically the terms and provisions of this Agreement in the Delaware
Court of Chancery or, if subject matter jurisdiction in the such court is not
available, in the United States District Court for the District of Delaware
without bond or other security being required, this being in addition to any
other remedy to which they are entitled at law or in equity. The parties further
acknowledge that the Company shall not be entitled to an injunction or
injunctions to prevent breaches of this Agreement by Parent or Merger Sub or to
enforce specifically the terms and provisions of this Agreement and that the
Company’s sole and exclusive remedy with respect to any such breach shall be the
remedy available to the Company set forth in Section 7.3.
     Section 8.9 Consent to Jurisdiction. All actions and proceedings arising
out of or relating to this Agreement or any of the Transactions shall be heard
and determined in the Delaware Court of Chancery or, if subject matter
jurisdiction in the such court is not available, in the United States District
Court for the District of Delaware, and the parties hereto hereby irrevocably
submit to the exclusive jurisdiction of such courts (and, in the case of
appeals, appropriate appellate courts therefrom) in any such action or
proceeding and irrevocably waive the defense of an inconvenient forum to the
maintenance of any such action or proceeding. The consent to jurisdiction set
forth in this paragraph shall not constitute general consent to service of
process in the State of Delaware and shall have no effect for any purpose except
as provided in this paragraph and shall not be deemed to confer rights on any
Person other than the parties hereto. The parties hereto agree that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable law.
     Section 8.10 Notices. All notices, requests and other communications to any
party hereunder shall be in writing and shall be deemed given if delivered
personally, facsimiled (which is confirmed) or sent by overnight courier
(providing proof of delivery) to the parties at the following addresses:
          If to Parent or Merger Sub, to:
JDA Software Group, Inc.
14400 N. 87th Street
Scottsdale, AZ 85260-3649
Attention: Hamish N. Brewer
Facsimile: 480.308.3001
          with copies (which shall not constitute notice) to:
DLA Piper US LLP
1221 S. MoPac Expressway
Suite 400

57



--------------------------------------------------------------------------------



 



Execution Copy
Austin, TX  78746-7650
Attention: Paul E. Hurdlow
Facsimile: 512.457.7001
          and
DLA Piper US LLP
2000 University Avenue
East Palo Alto, CA  94303-2215
Attention: Diane Holt Frankle
Facsimile: 650.833.2001
          If to the Company, to:
i2 Technologies, Inc.
11701 Luna Road
Dallas, TX 75234
Attn: John Harvey
Facsimile: 469.357.6893
          with copies (which shall not constitute notice) to:
Munsch Hardt Kopf & Harr, P.C.
500 N. Akard Street, Suite 3800
Dallas, TX 75201-6659
Attn: A. Michael Hainsfurther
Facsimile: 214.978.4356
or such other address or facsimile number as such party may hereafter specify by
like notice to the other parties hereto. All such notices, requests and other
communications shall be deemed received on the date of receipt by the recipient
thereof if received prior to 5:00 P.M. in the place of receipt and such day is a
business day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed not to have been received until the next
succeeding business day in the place of receipt.
     Section 8.11 Severability. If any term or other provision of this Agreement
is determined by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other
terms, provisions and conditions of this Agreement shall nevertheless remain in
full force and effect. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable law in an acceptable manner to the end that the Transactions are
fulfilled to the extent possible.
     Section 8.12 Remedies. Except as otherwise provided in this Agreement, any
and all remedies expressly conferred upon a party to this Agreement will be
cumulative with, and not exclusive of, any other remedy contained in this
Agreement, at law or in equity. The exercise by

58



--------------------------------------------------------------------------------



 



Execution Copy
a party to this Agreement of any one remedy will not preclude the exercise by it
of any other remedy.
     Section 8.13 Definitions.
          (a) As used in this Agreement, the following terms have the meanings
ascribed thereto below:
     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, or is controlled by, or is under common control with, such
Person. For this purpose, “control” (including, with its correlative meanings,
“controlled by” and “under common control with”) shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of
management or policies of a Person, whether through the ownership of securities
or partnership or other ownership interests, by contract or otherwise.
     “business day” means a day except a Saturday, a Sunday or other day on
which the SEC or banks in the City of New York or the State of Texas are
authorized or required by Law to be closed.
     “Code” means the Internal Revenue Code of 1986, as amended, and the rules
and regulations promulgated thereunder.
     “Company Option” means any Option issued under a Company Stock Plan.
     “Company Stock Plans” means the following plans of the Company, as amended:
(i) the 1995 Stock Option/Stock Issuance Plan, (ii) the 2001 Non-Officer Stock
Option/Stock Issuance Plan and (iii) Aspect Development, Inc. 1992 Stock Option
Plan.
     “Data Room” means the secure on-line data room (or workspace) maintained by
JP Morgan on behalf of the Company, and to which designated personnel of Parent
have been given access, at Intralinks and designated as the workspace for
“Project Igloo.”
     “GAAP” shall mean generally accepted accounting principles as applied in
the United States.
     “Governmental Authority” means any United States, non-United States or
multi-national government entity, body or authority, including (i) any United
States federal, state or local government (including any town, village,
municipality, district or other similar governmental or administrative
jurisdiction or subdivision thereof, whether incorporated or unincorporated),
(ii) any non-United States or multi-national government or governmental
authority or any political subdivision thereof, (iii) any United States,
non-United States or multi-national regulatory or administrative entity,
authority, instrumentality, jurisdiction, agency, body or commission,
exercising, or entitled or purporting to exercise, any administrative,
executive, judicial, legislative, police, regulatory, or taxing authority or
power, including any court, tribunal, commission or arbitrator, (iv) any
self-regulatory organization or (v) any official of any of the foregoing.

59



--------------------------------------------------------------------------------



 



Execution Copy
     “Governmental Investigation” means an investigation by a Governmental
Authority for the purpose of imposing criminal sanctions.
     “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.
     “Intellectual Property” of any Person means all intellectual property
rights arising from or in respect of the following, whether protected, created
or arising under any Law, including: (i) all patents and applications therefor,
including continuations, divisionals, continuations-in-part, or reissues of
patent applications and patents issuing thereon (collectively, “Patents”);
(ii) all trademarks, service marks, trade names, service names, brand names,
trade dress rights, logos, Internet domain names and corporate names, together
with the goodwill associated with any of the foregoing, and all applications,
registrations and renewals thereof, (collectively, “Marks”); (iii) copyrights
and registrations and applications therefor, works of authorship and mask work
rights (collectively, “Copyrights”); (iv) discoveries, concepts, ideas, research
and development, know-how, formulae, inventions, compositions, manufacturing and
production processes and techniques, technical data, procedures, designs,
drawings, specifications, databases and other proprietary and confidential
information, including customer lists, supplier lists, pricing and cost
information, and business and marketing plans and proposals, in each case
excluding any rights in respect of any of the foregoing that comprise or are
protected by Copyrights or Patents (collectively, “Trade Secrets”); and (v) all
Software.
     “Knowledge” shall mean, (i) in the case of any Person other than the
Company or its Subsidiaries that is not an individual, with respect to any
matter in question, the actual knowledge after due inquiry of such Person’s
executive officers and all other officers and managers having responsibility
relating to the applicable matter and (ii) in the case of the Company or its
Subsidiaries, the actual knowledge, after reasonable inquiry within the scope of
their respective business responsibilities (which shall not require inquiry of
persons other than the persons hereinafter named in this definition), of Michael
J. Berry, Pallab K. Chatterjee, John Harvey, Nancy Litzler, Aditya Srivastava,
Surku Sinnadurai, Mark E. Trivette and Hiten D. Varia.
     “Options” means options, warrants and other rights to acquire shares of
Company Common Stock.
     “Parent Material Adverse Effect” shall mean any change, event, occurrence,
or state of facts that would reasonably be expected to prevent or materially
hinder the ability of Parent or Merger Sub to consummate the Transactions;
provided, however, that none of the following shall be deemed either alone or in
combination to constitute, and none of the following shall be taken into account
in determining whether there has been, or could reasonably be expected to be, a
Parent Material Adverse Effect: (1) any change, event, occurrence or state of
facts relating to the global, U.S. or regional economy, capital or financial
markets (including public and private debt markets), political conditions in
general, or the industry in which the Company operates, including such changes
thereto as are caused by terrorist activities, entry into or material worsening
of war or armed hostilities, or other national or international calamity, except
to the extent such changes

60



--------------------------------------------------------------------------------



 



Execution Copy
or developments have a disproportionate impact on the Company and its
Subsidiaries, taken as a whole, relative to other industry participants; and
(2) any change, event, occurrence or state of facts arising out of any change in
GAAP or applicable accounting requirements or principles which occur or become
effective after the date of this Agreement.
     “Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity, including a
Governmental Authority.
     “RSU” means any award, or portion thereof, of restricted stock or
restricted stock units, whether vested or unvested, made under a Company Stock
Plan with respect to which the shares of Company Common Stock subject thereto
have not been issued (and are not outstanding) prior to the Effective Date.
     “Significant Subsidiary” has the meaning set forth in Rule 1-01(w) under
Regulation S-X as promulgated by the SEC under the Exchange Act.
     “Software” means any and all (i) computer programs, including any and all
software implementations of algorithms, models and methodologies, whether in
source code or object code, (ii) databases and compilations, including any and
all data and collections of data, whether machine readable or otherwise,
(iii) descriptions, flow-charts and other work product used to design, plan,
organize and develop any of the foregoing, screens, user interfaces, report
formats, firmware, development tools, templates, menus, buttons and icons, and
(iv) documentation including user manuals and other training documentation
related to any of the foregoing.
     “Subsidiary” when used with respect to any party, means any corporation,
limited liability company, partnership, association, trust or other entity the
accounts of which would be consolidated with those of such party in such party’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP, as well as any other corporation, limited liability
company, partnership, association, trust or other entity of which securities or
other ownership interests representing more than 50% of the equity or more than
50% of the ordinary voting power (or, in the case of a partnership, more than
50% of the general partnership interests) are, as of such date, owned by such
party or one or more Subsidiaries of such party or by such party and one or more
Subsidiaries of such party.
     “Transactions” refers collectively to this Agreement and the transactions
contemplated hereby, including the Merger and the transactions contemplated
thereby.
     The following terms are defined on the page of this Agreement set forth
after such term below:

          Section
401(k) Plans
  5.11(e)
Adverse Recommendation change
  5.3(c)
Aggregate Option Consideration
  4.6

61



--------------------------------------------------------------------------------



 



Execution Copy

          Section
Aggregate RSU Consideration
  4.6
Agreement
  Preamble
Alternate Financing
  5.14(a)
Certificate of Merger
  1.3
Balance Sheet Date
  3.5(d)
Bankruptcy and Equity Exception
  3.3(a)
Burdensome Condition
  5.4(c)
Certificates
  2.2(a)
Certificate of Merger
  1.3
Closing
  1.2
Closing Date
  1.2
COBRA
  3.11(j)
Common Stock Merger Consideration
  2.1(c)
Common Stock Certificate
  2.1(c)
Company
  Preamble
Company Acquisition Agreement
  5.3(c)
Company Board Recommendation
  3.3(b)
Company Charter Documents
  3.1(c)
Company Common Stock
  2.1
Company Damages
  7.3(d)
Company Disclosure Schedule
  Article III
Company Intellectual Property
  3.15(a)
Company Material Adverse Effect
  3.1(a)
Company Plans
  3.11(a)
Company Preferred Stock
  3.2(a)
Company Rights
  3.2(a)
Company Rights Agreement
  3.2(a)
Company SEC Documents
  3.5(a)
Company Stockholder Approval
  3.3(d)
Company Stockholders Meeting
  5.1(b)
Company Termination Fee
  7.3(a)
Competition Laws
  5.4(f)
Confidentiality Agreement
  5.6(b)
Consent and Conversion Agreements
  5.12(b)
Contract
  3.3(c)
Continuing Employee
  5.11(a)
Conversion Price
  5.12(b)
Convertible Notes
  3.2(a)
D&O Insurance
  5.8(b)
Data Laws
  3.15(n)
Financing Commitment
  4.6
Debt Financing
  4.6
DGCL
  1.1
Dissenting Shares
  2.2(h)
DOJ
  5.4(a)

62



--------------------------------------------------------------------------------



 



Execution Copy

          Section
Domestic Benefit Plan
  3.11(a)
Effective Time
  1.3
Employees
  3.11(a)
Environmental Laws
  3.12(c)(i)
Environmental Liabilities
  3.12(c)(ii)
Environmental Permits
  3.12(b)
ERISA
  3.11(a)
ERISA Affiliates
  3.11(e)
Exchange Act
  3.4
Fairness Opinion
  3.17
Filed Company SEC Documents
  3.5(d)
Financial Advisor
  3.17
Financing Commitment
  4.6
Foreign Antitrust Laws
  3.4
Foreign Benefit Plan
  3.11(a)
FTC
  5.4(a)
Hazardous Materials
  3.12(c)(iii)
Indemnitees
  5.8(a)
Indenture
  5.12
Laws
  3.8(a)
Liens
  3.1(b)
Material Contract
  3.13(a)
Measurement Date
  3.2(a)
Merger
  Preamble
Merger Consideration
  2.1(d)
Merger Sub
  Preamble
Moral Rights
  3.15(o)
Note Covenants
  5.12(a)
Note Documents
  5.12(c)
Notice
  5.3(c)
Offer Documents
  5.12(b)
Open Source License
  3.15(d)
Open Source Software
  3.15(d)
Option Consideration
  2.3(a)
Outside Date
  7.1(b)(i)
Parent
  Preamble
Parent Liability Limitation
  7.3(e)
Parent Related Parties
  7.3(d)
Parent Termination Fee
  7.3(b)
Paying Agent
  2.2(a)
Payment Fund
  2.2(a)
Permits
  3.8(b)
Policies
  3.16
Preferred Stock Merger Consideration
  2.1(d)
Proceeding
  8.14

63



--------------------------------------------------------------------------------



 



Execution Copy

          Section
Proxy Statement
  3.4
Registered Company Intellectual Property
  3.15(a)
Release
  3.12(c)(iv)
Representatives
  5.3(a)
Restraints
  6.1(b)
RSU Consideration
  2.3(c)
SEC
  2.3(d)
Securities Act
  3.1(b)
Series A Preferred Stock
  3.2(a)
Series B Preferred Stock
  2.1
Series B Preferred Stock Certificate
  2.1(d)
SOX
  3.5(c)
Subsidiary Documents
  3.1(c)
Superior Proposal
  5.3(d)
Supplemental Indenture
  5.12(a)
Surviving Corporation
  1.1
Takeover Proposal
  5.3(d)
Taxes
  3.10(n)
Tax Returns
  3.10(n)
Terminating Company Breach
  7.1(c)(i)
Terminating Parent Breach
  7.1(d)(i)
Trustee
  5.12
Voting Agreements
  Preamble
WARN
  3.11(m)
Warrants
  3.2(a)

     Section 8.14 Waiver of Jury Trial. Each party acknowledges and agrees that
any controversy which may arise under this Agreement is likely to involve
complicated and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action, suit or proceeding arising out of or relating to this
Agreement or the Transactions (each, a “Proceeding”). Each party to this
Agreement certifies and acknowledges that (a) no Representative of any other
party has represented, expressly or otherwise, that such other party would not
seek to enforce the foregoing waiver in the event of a Proceeding, (b) such
party has considered the implications of this waiver, (c) such party makes this
waiver voluntarily, and (d) such party has been induced to enter into this
Agreement by, among other things, the mutual waivers and certifications in this
Section 8.14.
     Section 8.15 Interpretation.
          (a) When a reference is made in this Agreement to an Article, a
Section, Exhibit or Schedule, such reference shall be to an Article of, a
Section of, or an Exhibit or Schedule to, this Agreement unless otherwise
indicated. The table of contents and headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words

64



--------------------------------------------------------------------------------



 



Execution Copy
“without limitation”. The words “hereof”, “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. All terms defined
in this Agreement shall have the defined meanings when used in any certificate
or other document made or delivered pursuant hereto unless otherwise defined
therein. The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such term. Any agreement, instrument or
statute defined or referred to herein or in any agreement or instrument that is
referred to herein means such agreement, instrument or statute as from time to
time amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes and references to all attachments thereto and
instruments incorporated therein. References to a Person are also to its
permitted successors and assigns.
          (b) The parties hereto have participated jointly in the negotiation
and drafting of this Agreement and, in the event an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as jointly
drafted by the parties hereto and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement.
          (c) For purposes of this Agreement, the Company shall be deemed to
have “delivered,” “made available” or furnished any document or information if
such document or information shall have been posted to the Data Room with notice
delivered to Parent no less than two (2) Business Days prior to the execution of
this Agreement and not subsequently removed.
[Signature page follows.]

65



--------------------------------------------------------------------------------



 



Execution Copy
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered as of the date first above written.

            I2 TECHNOLOGIES, INC.
      By:                Jackson L. Wilson Jr.             Executive Chairman of
the Board        JDA SOFTWARE GROUP, INC.
      By:                Hamish N. Brewer              President and Chief
Executive Officer        ICEBERG ACQUISITION CORP.
      By:                Hamish N. Brewer             President and Chief
Executive Officer     

 
Signature page to Agreement and Plan of Merger

